Exhibit 10.1


Execution






CREDIT AGREEMENT
by and between
PARK NATIONAL CORPORATION
and
U.S. BANK NATIONAL ASSOCIATION
Dated as of May 18, 2016







--------------------------------------------------------------------------------






Table of Contents
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
1


Section 1.1.
Defined Terms
1


Section 1.2.
Accounting Terms and Calculations
11


Section 1.3.
Computation of Time Periods
11


Section 1.4.
Other Definitional Terms
11


 
 
 
ARTICLE II. TERMS OF THE CREDIT FACILITIES
11


Section 2.1.
Lending Commitments
11


Section 2.2.
Procedure for Revolving Loans
12


Section 2.3.
Note
12


Section 2.4.
Interest Rate
12


Section 2.5.
Payment of Interest; Repayment of Principal.
13


Section 2.6.
Prepayments
13


Section 2.7.
Computation
13


Section 2.8.
Payments
13


Section 2.9.
Fees
13


Section 2.10.
Use of Revolving Loan Proceeds
14


Section 2.11.
Yield Protection
14


Section 2.12.
Changes in Capital Adequacy Regulations
15


Section 2.13.
Resting Period
15


 
 
 
ARTICLE III. CONDITIONS PRECEDENT
15


Section 3.1.
Conditions of Initial Transaction
15


Section 3.2.
Conditions Precedent to all Revolving Loans
17


 
 
 
ARTICLE IV. REPRESENTATIONS AND WARRANTIES
18


Section 4.1.
Organization, Standing, Etc
18


Section 4.2.
Authorization and Validity
18


Section 4.3.
No Conflict; No Default
18


Section 4.4.
Government Consent
19


Section 4.5.
Financial Statements and Condition
19


Section 4.6.
Litigation
19


Section 4.7.
Environmental, Health and Safety Laws
20


Section 4.8.
ERISA
20


Section 4.9.
Federal Reserve Regulations
20


Section 4.10.
Title to Property; Leases; Liens; Subordination
20


Section 4.11.
Taxes
21


Section 4.12.
Trademarks, Patents
21


Section 4.13.
Burdensome Restrictions
21


Section 4.14.
Force Majeure
21





i

--------------------------------------------------------------------------------





Section 4.15.
Investment Company Act
21


Section 4.16.
Retirement Benefits
21


Section 4.17.
Full Disclosure
21


Section 4.18.
Subsidiaries
22


Section 4.19.
Labor Matters
22


Section 4.20.
Bank Holding Company Act
22


Section 4.21.
Capital Stock
22


Section 4.22.
Solvency
22


Section 4.23.
Insurance
23


Section 4.24.
Restrictive Agreements
23


 
 
 
ARTICLE V. AFFIRMATIVE COVENANTS
23


Section 5.1.
Financial Statements and Reports
23


Section 5.2.
Existence
26


Section 5.3.
Insurance
26


Section 5.4.
Payment of Taxes and Claims
26


Section 5.5.
Inspection
26


Section 5.6.
Maintenance of Properties
26


Section 5.7.
Books and Records
27


Section 5.8.
Compliance
27


Section 5.9.
ERISA
27


Section 5.10.
Environmental Matters; Reporting
27


Section 5.11.
Further Assurances
27


Section 5.12.
Compliance with Terms of Material Contracts
28


 
 
 
ARTICLE VI. NEGATIVE COVENANTS
28


Section 6.1.
Merger; Acquisitions
28


Section 6.2.
Disposition of Assets
28


Section 6.3.
Plans
29


Section 6.4.
Change in Nature of Business
29


Section 6.5.
Loan Proceeds
29


Section 6.6.
Negative Pledges; Subsidiary Restrictions
29


Section 6.7.
Restricted Payments
29


Section 6.8.
Transactions with Affiliates
29


Section 6.9.
Accounting Changes
30


Section 6.10.
Subordinated Debt
30


Section 6.11.
Indebtedness
30


Section 6.12.
Liens
30


Section 6.13.
Contingent Liabilities
31


Section 6.14.
Regulatory Capital
32


Section 6.15.
Non-Performing Assets to Tangible Capital Ratio
32


Section 6.16.
Loan Loss Reserves to Non-Performing Loans Ratio
32


Section 6.17.
Total Risk-Based Capital
32





ii

--------------------------------------------------------------------------------





Section 6.18.
Fixed Charge Coverage Ratio
32


Section 6.19.
Hedging Agreements
32


Section 6.20.
Investments
32


 
 
 
ARTICLE VII. EVENTS OF DEFAULT AND REMEDIES
34


Section 7.1.
Events of Default
34


Section 7.2.
Remedies
36


Section 7.3.
Deposit Accounts; Offset
36


 
 
 
ARTICLE VIII. MISCELLANEOUS
37


Section 8.1.
Modifications
37


Section 8.2.
Expenses
37


Section 8.3.
Waivers, etc
37


Section 8.4.
Notices
37


Section 8.5.
Taxes
37


Section 8.6.
Successors and Assigns; Participations; Purchasing Banks.
38


Section 8.7.
Confidentiality of Information
39


Section 8.8.
Governing Law and Construction
39


Section 8.9.
Consent to Jurisdiction
40


Section 8.10.
Waiver of Jury Trial
40


Section 8.11.
Survival of Agreement
40


Section 8.12.
Indemnification
40


Section 8.13.
Captions
41


Section 8.14.
Entire Agreement
41


Section 8.15.
Counterparts
41


Section 8.16.
Borrower Acknowledgements
41


Section 8.17.
Interest Rate Limitation
42


Section 8.18.
Electronic Records.
42


Section 8.19
USA PATRIOT ACT NOTIFICATION
42



EXHIBITS AND SCHEDULES
EXHIBIT A – Form of Note
EXHIBIT B – Form of Borrowing Notice
EXHIBIT C – Matters to be Covered by Opinion of Counsel
EXHIBIT D – Compliance Certificate
SCHEDULE 4.18    Subsidiaries
SCHEDULE 6.11    Existing Indebtedness




iii

--------------------------------------------------------------------------------





CREDIT AGREEMENT
THIS CREDIT AGREEMENT dated as of May 18, 2016 (this “Agreement”) is by and
between PARK NATIONAL CORPORATION, a corporation organized under the laws of the
State of Ohio (the “Borrower”), and U.S. BANK NATIONAL ASSOCIATION, a national
banking association (the “Bank”).
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
Section 1.1.    Defined Terms. As used in this Agreement the following terms
shall have the following respective meanings (and such meanings shall be equally
applicable to both the singular and plural form of the terms defined, as the
context may require):
“Acquisition”: Any transaction or series of related transactions for the purpose
of or resulting, directly or indirectly, in (a) the acquisition of all or
substantially all of the assets of a Person, or of any business or division of a
Person, (b) the acquisition of in excess of 50% of the Equity Interests of any
Person (other than a Person that is a Subsidiary), or otherwise causing any
Person to become a Subsidiary, or (c) a merger or consolidation or any other
combination with another Person (other than a Person that is a Subsidiary)
provided that Borrower or the Subsidiary is the surviving entity.
“Affiliate”: When used with reference to any Person, (a) each Person that,
directly or indirectly, controls, is controlled by or is under common control
with, the Person referred to, (b) each Person which beneficially owns or holds,
directly or indirectly, five percent or more of any class of voting Equity
Interests of the Person referred to, (c) each Person, five percent or more of
the voting Equity Interests (or if such Person is not a corporation, five
percent or more of the Equity Interest) of which is beneficially owned or held,
directly or indirectly, by the Person referred to, and (d) each of such Person’s
officers, directors, joint venturers and partners. The term “control” (including
the terms “controlled by” and “under common control with”) means the possession,
directly, of the power to direct or cause the direction of the management and
policies of the Person in question.
“Anti-Corruption Laws”: All laws, rules, and regulations of any jurisdiction
applicable to the Borrower or its Subsidiaries, if any, from time to time
concerning or relating to bribery or corruption.
“Applicable Margin”: 2.00%
“Assignee”: As defined in Section 8.6.
“Bank”: As defined in the opening paragraph hereof.
“Bank Regulatory Authority”: The Board, the Comptroller of the Currency, the
FDIC, the Office of Thrift Supervision and all other relevant regulatory
authorities (including, without limitation, relevant state bank regulatory
authorities).





--------------------------------------------------------------------------------





“Banking Day”: Any day (other than a Saturday, Sunday or legal holiday in the
State of Ohio) on which national banks are permitted to be open in Cincinnati,
Ohio.
“Board”: The Board of Governors of the Federal Reserve System or any successor
thereto.
“Borrower”: As defined in the opening paragraph hereof.
“Call Report”: For each Subsidiary Bank, the “Consolidated Reports of Condition
and Income” (FFIEC Form 031 or Form 041), or any successor form promulgated by
the FFIEC.
“Capitalized Lease”: A lease of (or other agreement conveying the right to use)
real or personal property with respect to which at least a portion of the rent
or other amounts thereon constitute Capitalized Lease Obligations.
“Capitalized Lease Obligations”: As to any Person, the obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real or personal property which obligations are
required to be classified and accounted for as a capital lease on a balance
sheet of such Person under GAAP (including Statement of Financial Accounting
Standards No. 13 of the Financial Accounting Standards Board), and, for purposes
of this Agreement, the amount of such obligations shall be the capitalized
amount thereof, determined in accordance with GAAP (including such Statement
No. 13).
“Change of Control”:
(a)    the acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person or group (within the meaning of the Securities Exchange
Act of 1934 and the rules of the SEC thereunder as in effect on the date
hereof), of Equity Interests representing more than 25% of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of the Borrower;
(b)    occupation of a majority of the seats (other than vacant seats) on the
board of directors of the Borrower by Persons who were (i) not nominated by, or
whose nomination for election was not approved or ratified by a majority of the
directors of, the board of directors of the Borrower, or (ii) not appointed by
Persons described in the foregoing clause (i); or
(c)    the occurrence of a change in control, or other similar provision, as
defined in any agreement or instrument evidencing any Indebtedness of the
Borrower or its Subsidiary Banks.
“Closing Date”:  May 18, 2016.
“Code”: The Internal Revenue Code of 1986, as amended.


2

--------------------------------------------------------------------------------





“Contingent Obligation”: With respect to any Person at the time of any
determination, without duplication, any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness of any other Person (the “primary obligor”) in any manner, whether
directly or otherwise: (a) to purchase or pay (or advance or supply funds for
the purchase or payment of) such Indebtedness or to purchase (or to advance or
supply funds for the purchase of) any direct or indirect security therefor,
(b) to purchase property, securities, Equity Interests or services for the
purpose of assuring the owner of such Indebtedness of the payment of such
Indebtedness, (c) to maintain working capital, equity capital or other financial
statement condition of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or otherwise to protect the owner thereof against loss
in respect thereof, or (d) entered into for the purpose of assuring in any
manner the owner of such Indebtedness of the payment of such Indebtedness or to
protect the owner against loss in respect thereof; provided, that the term
“Contingent Obligation” shall not include endorsements for collection or
deposit, in each case in the ordinary course of business.
“Current Liabilities”: As of any date, the consolidated current liabilities of
the Borrower, determined in accordance with GAAP.
“Default”: Any event which, with the giving of notice (whether such notice is
required under Section 7.1, or under some other provision of this Agreement, or
otherwise) or lapse of time, or both, would constitute an Event of Default.
“Equity Interests”: All shares, interests, participation or other equivalents,
however designated, of or in a corporation or limited liability company, whether
or not voting, including but not limited to common stock, member interests,
warrants, preferred stock, convertible debentures, and all agreements,
instruments and documents convertible, in whole or in part, into any one or more
or all of the foregoing.
“ERISA”: The Employee Retirement Income Security Act of 1974, as amended.
“ERISA Affiliate”: Any trade or business (whether or not incorporated) that is a
member of a group of which the Borrower is a member and which is treated as a
single employer under Section 414 of the Code.
“Event of Default”: Any event described in Section 7.1.
“Fixed Charge Coverage Ratio”: As of the last day of any fiscal quarter, in each
case with respect to the four fiscal quarters ending on such date, the ratio of:
(a)    the sum of (i) Net Income of the Borrower, plus (ii) non-cash charges or
expenses of the Borrower, including depreciation and amortization, exclusive of
non-cash charges or expenses of the Borrower’s Subsidiaries, plus (iii) Interest
Expense of the Borrower, exclusive of Interest Expense of the Borrower’s
Subsidiaries, plus (iv) one-time losses of the Borrower associated with
Acquisitions or dispositions of assets, minus (v) Restricted Payments paid by
the Borrower to its shareholders, minus (vi)  non-cash income of the Borrower,


3

--------------------------------------------------------------------------------





minus (vii) one-time gains of the Borrower associated with Acquisitions or
dispositions of assets
to
(b)    the sum of (i) Interest Expense of the Borrower exclusive of Interest
Expense of the Borrower’s Subsidiaries, plus (ii) all required principal
payments made on Indebtedness of the Borrower exclusive of principal payments by
the Borrower’s Subsidiaries, plus (iii) one-fifth of the total amount of the
Revolving Commitment as of the Closing Date;
determined with respect to the Borrower, on a consolidated basis with its
Subsidiaries except as noted above, in accordance with GAAP by reference to the
FRY-9LP reports filed by the Borrower and its Subsidiary Banks with any Bank
Regulatory Authority.
“GAAP”: Generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other entity as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of any date of determination.
“Governmental Authority”: Any nation or government, any state, province or
territory or other political subdivision thereof, any governmental agency
(including the Office of the Comptroller of the Currency, the Office of Thrift
Supervision, the FDIC and the Board), department, authority, instrumentality,
regulatory body, court, central bank or other governmental entity exercising
executive, legislative, judicial, taxing, regulatory or administrative functions
of or pertaining to government, any securities exchange and any self-regulatory
organization exercising such functions (including any supra-national bodies such
as the European Union or the European Central Bank) and any group or body
charged with setting financial accounting or regulatory capital rules or
standards (including, without limitation, the Bank for International Settlements
or the Basel Committee on Banking Supervision or any successor or similar
authority to any of the foregoing).
“Immaterial Subsidiary”: As of any date, any Subsidiary designated as such by
the Borrower in writing to the Bank that, as of the last day of the fiscal
quarter most recently ended for which financial statements have been delivered
pursuant to Section 5.1(a) or (b): (a) did not have total assets attributable to
such Subsidiary in excess of five percent (5%) of consolidated total assets of
the Borrower and its Subsidiaries, (b) did not have Net Income for the fiscal
quarter ending on such day attributable to such Subsidiary (excluding any
contribution to Net Income from intercompany transactions) in excess of five
percent (5%) of consolidated Net Income of the Borrower and its Subsidiaries for
such fiscal quarter (excluding any contribution to Net Income from intercompany
transactions), (c) did not have, together with the total assets attributable to
all Immaterial Subsidiaries in the aggregate, total assets attributable to such
Subsidiary in excess of ten percent (10%) of consolidated total assets of the
Borrower and its Subsidiaries, or (d) did


4

--------------------------------------------------------------------------------





not have, together with the Net Income for the fiscal quarter ending on such day
attributable to all Immaterial Subsidiaries in the aggregate (excluding any
contribution to Net Income from intercompany transactions), Net Income
attributable to such Subsidiary in excess of ten percent (10%) of consolidated
Net Income of the Borrower and its Subsidiaries for such fiscal quarter
(excluding any contribution to Net Income from intercompany transactions). The
Immaterial Subsidiaries as of the Closing Date are identified as such on
Schedule 4.18.
“Immediately Available Funds”: Funds with good value on the day and in the city
in which payment is received.
“Indebtedness”: With respect to any Person, at the time of any determination,
without duplication, all obligations, contingent or otherwise, of such Person
which in accordance with GAAP should be classified upon the balance sheet of
such Person as liabilities, but in any event including whether or not classified
in accordance with GAAP as liabilities on the balance sheet of such Person:
(a) all obligations of such Person for borrowed money (including non-recourse
obligations), (b) all obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments, (c) all obligations of such Person upon
which interest charges are customarily paid or accrued, (d) all obligations of
such Person under conditional sales or other title retention agreements relating
to property purchased by such Person, (e) all obligations of such Person issued
or assumed as the deferred purchase price of property or services excluding
trade payables incurred in the ordinary course of business, (f) all obligations
of others secured by any Lien on property owned or acquired by such Person,
whether or not the obligations secured thereby have been assumed, (g) all
Capitalized Lease Obligations of such Person, (h) the Market Value of Rate
Protection Agreements of such Person, (i) all obligations of such Person, actual
or contingent, as an account party in respect of letters of credit or bankers’
acceptances, (j) all obligations of any partnership or joint venture as to which
such Person is or may become personally liable, (k) all obligations of such
Person under any Equity Interests issued by such Person, and (l) all Contingent
Obligations of such Person.
“Indemnitee”: As defined in Section 8.12.
“Interest Expense”: With respect to any Person, for any period of determination,
the aggregate amount, without duplication, of interest paid, accrued or
scheduled to be paid in respect of any Indebtedness of such Person, including
(a) all but the principal component of payments in respect of conditional sales
contracts, Capitalized Leases and other title retention agreements,
(b) commissions, discounts and other fees and charges with respect to letters of
credit and bankers’ acceptance financings, (c) interest paid on trust preferred
shares, and (d) net costs under any Rate Protection Agreement, in each case
determined in accordance with GAAP.
“Investment”: The acquisition, purchase, making or holding of any Equity
Interests or other security, any loan, advance, contribution to capital,
extension of credit (except for trade and customer accounts receivable for
inventory sold or services rendered in the ordinary course of business and
payable in accordance with customary


5

--------------------------------------------------------------------------------





trade terms), any acquisitions of real or personal property (other than real and
personal property acquired in the ordinary course of business) and any purchase
or commitment or option to purchase Equity Interests, securities or other debt
of or any interest in another Person or any integral part of any business or the
assets comprising such business or part thereof and the formation of, or entry
into, any partnership as a limited or general partner or the entry into any
joint venture.
“Lien”: With respect to any Person, any security interest, mortgage, pledge,
lien, charge, encumbrance, title retention agreement or analogous instrument or
device (including the interest of each lessor under any Capitalized Lease), in,
of or on any assets or properties of such Person, now owned or hereafter
acquired, whether arising by agreement or operation of law.
“Loan Documents”: This Agreement and the Note.
“Loan Loss Reserves”: With respect to any Person, the loan loss reserve of such
Person, as reported in the most recent Call Reports and FRY-9C reports of such
Person.
“Loan Loss Reserves to Non-Performing Loans Ratio”: As of the last day of each
fiscal quarter of the Borrower, the ratio (expressed as a percentage) of (a)
Loan Loss Reserves to (b) Non-Performing Loans.
“Market Value”: The amount, if any, that a Person would be required to pay to
any counterparty to a Rate Protection Agreement in order to terminate such Rate
Protection Agreement as a result of the Person being “out of the money” on a
mark to market valuation of such Rate Protection Agreement.
“Material Adverse Occurrence”: Any occurrence of whatsoever nature which
materially and adversely affects (a) the business, assets, properties,
liabilities (actual or contingent), operations or financial condition of the
Borrower and its Subsidiaries taken as a whole, (b) the material facts and
information regarding the Borrower or any of its Subsidiaries which has been
provided to the Bank, (c) the ability of the Borrower to perform its material
obligations under any of the Loan Documents, (d) the validity or enforceability
of the material obligations of the Borrower under any Loan Document, or (e) the
rights and remedies of the Bank against the Borrower.
“Material Subsidiary”: As of any date, any Subsidiary that is not an Immaterial
Subsidiary, regardless of any designation set forth on Schedule 4.18.
“Maximum Rate”: As defined in Section 8.17.
“Moody’s”: Moody’s Investors Service, Inc., or any successor thereto.
“Multiemployer Plan”: A multiemployer plan, as such term is defined in
Section 4001 (a) (3) of ERISA, which is maintained (on the Closing Date, within
the five years preceding the Closing Date, or at any time after the Closing
Date) for employees of the Borrower or any ERISA Affiliate.


6

--------------------------------------------------------------------------------





“Net Income”: With respect to any Person, the net income of such Person,
consolidated with its Subsidiaries, determined in accordance with GAAP and
reported on the Borrower’s FRY-9C and FRY-9LP reports.
“Non-Performing Assets”: Individually or collectively, as the case may be,
Non-Performing Loans and OREO.
“Non-Performing Loans”: With respect to any Person, the sum of all loans,
including those listed as “other restructured” or “other renegotiated” in any
report to regulatory authorities, made by such Person that are either (a) ninety
(90) days or more past due (either principal or interest) or (b) in non-accrual
status.
“Note”: The promissory note of the Borrower in the form of Exhibit A, evidencing
the obligation of the Borrower to repay the Revolving Loans.
“Obligations”: The Borrower’s obligations in respect of the due and punctual
payment of principal and interest on the Note when and as due, whether by
acceleration or otherwise and all fees, expenses, indemnities, reimbursements
and other obligations of the Borrower under this Agreement (including Revolving
Commitment Fees) or any other Loan Document, and the Rate Protection
Obligations, in all cases whether now existing or hereafter arising or incurred.
“OFAC”: The U.S. Department of the Treasury’s Office of Foreign Assets Control,
and any successor thereto.
“OREO”: With respect to any Person, the value of all real estate owned by such
Person and classified as such by the regulatory authorities responsible for
examining such Person, as shown on the most recent call or examination reports
for such Person.
“Park National Bank”: The Park National Bank, a national bank.
“Participants”: As defined in Section 8.6(b).
“PATRIOT Act”: The USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)), as amended from time to time, and any successor statute.
“PBGC”: The Pension Benefit Guaranty Corporation, established pursuant to
Subtitle A of Title IV of ERISA, and any successor thereto or to the functions
thereof.
“Permitted Acquisition”: An Acquisition made by the Borrower if (a) as of the
date of the consummation of such Acquisition, no Default or Event of Default
shall have occurred and be continuing or would result from such Acquisition, and
the representation and warranty contained in Section 4.9 shall be true both
before and after giving effect to such Acquisition, (b) such Acquisition is
consummated on a non-hostile basis pursuant to a negotiated acquisition
agreement that has been (if required by the governing documents of the seller or
entity to be acquired) approved by the board of directors or other applicable
governing body of the seller or entity to be acquired, and no material challenge
to such Acquisition (excluding the exercise of appraisal rights) shall be
pending or


7

--------------------------------------------------------------------------------





threatened by any shareholder or director of the seller or entity to be
acquired, (c) the business to be acquired in such Acquisition is in the same
line of business as the Borrower’s or any Subsidiary’s, or a line of business
complementary thereto, (d) as of the date of the consummation of such
Acquisition, all material approvals required in connection therewith shall have
been obtained, (e) the total assets (determined in accordance with GAAP),
acquired pursuant to all Acquisitions in any four fiscal quarters of the
Borrower, do not exceed 25% of the consolidated assets of the Borrower and its
Subsidiaries on the last day of the fiscal quarter of the Borrower preceding
such four fiscal quarter period, (f) after giving effect to such Acquisition,
the Borrower will be in compliance with all covenants under this Agreement on a
pro forma basis (calculated based on the most recently completed fiscal quarter
for which financial statements and reports have been delivered pursuant to
Section 5.1) as evidenced in the certificate referred to below, and (g)  the
Borrower shall have furnished to the Bank, at least 15 Business Days before the
closing of such Acquisition, a certificate of the Chief Financial Officer of the
Borrower certifying (i) that the conditions set forth in preceding clauses (a)
through (f) are satisfied after giving effect to such Acquisition, and (ii) as
to a true and accurate copy attached to such certificate of a pro forma
consolidated balance sheet and income statement of the Borrower and its
Subsidiaries and pro forma compliance with the financial covenants in Sections
6.14, 6.15, 6.16, 6.17 and 6.18, in each case calculated based on the most
recently completed fiscal quarter for which financial statements and reports
have been delivered pursuant to Section 5.1, prepared after giving effect to
such Acquisition and all other Acquisitions consummated since the date of the
such recently completed fiscal quarter.
“Person”: Any natural person, corporation, partnership, limited partnership,
limited liability company, joint venture, firm, association, trust,
unincorporated organization, government or governmental agency or political
subdivision or any other entity, whether acting in an individual, fiduciary or
other capacity.
“Plan”: Each employee benefit plan (whether in existence on the Closing Date or
thereafter instituted), as such term is defined in Section 3 of ERISA,
maintained for the benefit of employees, officers or directors of the Borrower
or of any ERISA Affiliate.
“Prohibited Transaction”: The respective meanings assigned to such term in
Section 4975 of the Code and Section 406 of ERISA.
“Property”: any and all property, whether real, personal, tangible, intangible
or mixed, of such Person, or other assets owned, leased or operated by such
Person.
“Rate Protection Agreement”: Any interest rate swap, cap or option agreement, or
any other agreement pursuant to which the Borrower hedges interest rate risk
entered into by the Borrower with a counterparty.
“Rate Protection Obligations”: The liabilities, indebtedness and obligations of
the Borrower, if any, under a Rate Protection Agreement with the Bank, or any
Affiliate of the Bank, that is the counterparty of the Borrower under any Rate
Protection Agreement.


8

--------------------------------------------------------------------------------





“Regulatory Action”: Any cease and desist order, letter agreement, memorandum,
or other similar regulatory action taken by a state or federal banking agency or
other Person to which either the Borrower or any Subsidiary Bank is subject
which, in the Bank’s sole discretion, could reasonably be expected to have a
material adverse effect on the Borrower or any Subsidiary Bank.
“Regulatory Reporting Principles”: Principles of accounting required by
applicable regulations and used in the preparation of the Borrower’s periodic
Form FRY-9LP statements filed with the Federal Reserve Board.
“Reportable Event”: A reportable event as defined in Section 4043 of ERISA and
the regulations issued under such Section, with respect to a Plan, excluding,
however, such events as to which the PBGC by regulation has waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event, provided that a failure to meet the minimum
funding standard of Section 412 of the Code and of Section 302 of ERISA shall be
a Reportable Event regardless of the issuance of any waiver in accordance with
Section 412(d) of the Code.
“Restricted Payments”: With respect to the Borrower, all dividends or other
distributions of any nature (cash, Equity Interests, assets or otherwise) with
respect to, and all other payments on account of, any class of Equity Interests
(including warrants, options or rights therefor) issued by the Borrower, whether
such Equity Interests are authorized or outstanding on the Closing Date or at
any time thereafter, and any redemption or purchase of, or distribution in
respect of, any Equity Interests of the Borrower, whether directly or
indirectly; including, without limitation, trust preferred stock dividends.
“Revolving Commitment”: The agreement of the Bank to make Revolving Loans to the
Borrower in an aggregate principal amount outstanding at any time not to exceed
the Revolving Commitment Amount upon the terms and subject to the conditions and
limitations of this Agreement.
“Revolving Commitment Amount”: $10,000,000.
“Revolving Commitment Fees”: As defined in Section 2.9.
“Revolving Loans”: As defined in Section 2.1(a).
“Revolving Loan Date”: The date of the making of any Revolving Loan hereunder.
“Revolving Loan Maturity Date”:  May 17, 2017.
“Risk-Based Capital Guidelines”: Means (a) the risk-based capital guidelines in
effect in the United States on the date of this Agreement, including transition
rules, and (b) the corresponding capital regulations promulgated by regulatory
authorities outside the United States, including transition rules, and any
amendments to such regulations adopted prior to the date of this Agreement.


9

--------------------------------------------------------------------------------





“Sanctioned Country”: At any time, any country or territory which is itself the
subject or target of any comprehensive Sanctions.
“Sanctioned Person”: At any time, (a) any Person or group listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, the United Nations Security Council, the European Union or
any European Union member state, (b) any Person or group operating, organized or
resident in a Sanctioned Country, (c) any agency, political subdivision or
instrumentality of the government of a Sanctioned Country, or (d) any Person 50%
or more owned, directly or indirectly, by any of the above.
“Sanctions”: Economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.
“S&P”: Standard & Poor’s Ratings Service, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.
“SEC”: The Securities and Exchange Commission, or any successor agency
performing similar functions.
“Senior Officer”: The Chairman of the Board, President, Chief Executive Officer,
Chief Financial Officer or Treasurer of the Borrower.
“Subordinated Debt”: Any Indebtedness of the Borrower, now existing or hereafter
created, incurred or arising, which is subordinated in right of payment to the
payment of the Obligations in a manner and to an extent (a) that the Bank has
approved in writing prior to the creation of such Indebtedness, or (b) as to any
Indebtedness of the Borrower existing on the date of this Agreement, that the
Bank has approved as Subordinated Debt in a writing delivered by the Bank to the
Borrower on or prior to the Closing Date.
“Subsidiary”: Any corporation or other entity of which Equity Interests having
ordinary voting power for the election of a majority of the board of directors
or other Persons performing similar functions are owned by the Borrower either
directly or through one or more Subsidiaries.
“Subsidiary Banks”: Individually or collectively, as the context may require,
any of the banks listed as “Subsidiary Banks” on Schedule 4.18 and each
additional Subsidiary of the Borrower that is a federally- or state-chartered
bank or thrift institution.
“Tangible Capital”: With respect to any Person, as of any date of determination,
the sum of (a) preferred stock, plus (b) common stock, plus (c) surplus, plus
(d) retained earnings, plus (e) accumulated comprehensive income and other
equity capital components, plus (f) Loan Loss Reserves, plus (g) capital
qualified notes and debentures (to the extent such instruments qualify as
capital in accordance with Regulatory


10

--------------------------------------------------------------------------------





Reporting Principles), minus (h) goodwill and other intangible assets, in each
case determined in accordance with GAAP and applicable Regulatory Reporting
Principles.
“Termination Date”: The earlier of (a) the Revolving Loan Maturity Date, and
(b) the date the Revolving Commitment is terminated pursuant to Section 7.2.
“Total Risk-Based Capital Ratio”: As of the last day of each fiscal quarter of
the Borrower, with respect to any Person, the ratio (expressed as a percentage)
of (a) total risk-based capital, to (b) total risk-weighted assets of such
Person, determined in accordance with the then-current regulation of the
applicable Bank Regulatory Authority.
“Unused Revolving Commitment”: As of any date of determination, the amount by
which the Revolving Commitment Amount exceeds the Revolving Loans on such date.
Section 1.2.    Accounting Terms and Calculations. Except as may be expressly
provided to the contrary herein, all accounting terms used herein shall be
interpreted and all accounting determinations hereunder shall be made in
accordance with GAAP. To the extent any change in GAAP affects any computation
or determination required to be made pursuant to this Agreement, such
computation or determination shall be made as if such change in GAAP had not
occurred unless the Borrower and the Bank agree in writing on an adjustment to
such computation or determination to account for such change in GAAP.
Section 1.3.    Computation of Time Periods. In this Agreement, in the
computation of a period of time from a specified date to a later specified date,
unless otherwise stated the word “from” means “from and including” and the word
“to” or “until” each means “to but excluding.”
Section 1.4. Other Definitional Terms. The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. References to Sections, Exhibits, Schedules and like references are
to this Agreement unless otherwise expressly provided. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” Unless the context in which used herein otherwise clearly requires,
“or” has the inclusive meaning represented by the phrase “and/or.” All
incorporation by reference of covenants, terms, definitions or other provisions
from other agreements are incorporated into this Agreement as if such provisions
were fully set forth herein, and such incorporation shall include all necessary
definitions and related provisions from such other agreements but including only
amendments thereto agreed to by the Bank, and shall survive any termination of
such other agreements until the obligations of the Borrower under this Agreement
and the Note are irrevocably paid in full, and the commitments of the Bank to
advance funds to the Borrower are terminated.
ARTICLE II.
TERMS OF THE CREDIT FACILITIES
Section 2.1.    Lending Commitments. On the terms and subject to the conditions
hereof, the Bank agrees to make available to the Borrower a credit facility
available as loans (each, a “Revolving Loan” and, collectively, the “Revolving
Loans”) on a revolving basis at any time and


11

--------------------------------------------------------------------------------





from time to time from the Closing Date to the Termination Date, during which
period the Borrower may borrow, repay and re-borrow in accordance with the
provisions hereof, provided, the unpaid principal amount of outstanding
Revolving Loans shall not at any time exceed the Revolving Commitment Amount.
Section 2.2.    Procedure for Revolving Loans. Any request by the Borrower for a
Revolving Loan hereunder shall be in writing or by telephone (and thereafter
confirmed in writing in the form of Exhibit B) and must be given so as to be
received by the Bank not later than 2:00 p.m. (Cincinnati, Ohio time) on the
requested Revolving Loan Date. Each request for a Revolving Loan hereunder shall
be irrevocable and shall be deemed a representation by the Borrower that on the
requested Revolving Loan Date and after giving effect to the requested Revolving
Loan the applicable conditions specified in Article III have been and will be
satisfied. Each request for a Revolving Loan hereunder shall specify (i) the
requested Revolving Loan Date, and (ii) the amount of the Revolving Loan to be
made on such date. The Bank may rely on any telephone request by the Borrower
for a Revolving Loan hereunder which it believes in good faith to be genuine;
and the Borrower hereby waives the right to dispute the Bank’s record of the
terms of such telephone request. Unless the Bank determines that any applicable
condition specified in Article III has not been satisfied, the Bank will make
available to the Borrower at the Bank’s office in Cincinnati, Ohio, in
Immediately Available Funds on the requested Revolving Loan Date the amount of
the requested Revolving Loan.
Section 2.3.    Note. The Revolving Loans shall be evidenced by the Note payable
to the order of the Bank in a principal amount equal to the Revolving Commitment
Amount originally in effect. The Bank shall enter in its ledgers and records the
amount of each Revolving Loan, converted or continued and the payments made
thereon, and the Bank is authorized by the Borrower to enter on a schedule
attached to the Note, as appropriate, a record of such Revolving Loan and
payments; provided, however that the failure by the Bank to make any such entry
or any error in making such entry shall not limit or otherwise affect the
obligation of the Borrower hereunder and on the Note, and, in all events, the
principal amounts owing by the Borrower in respect of Revolving Loans under the
Note shall be the aggregate amount of all Revolving Loans made by the Bank less
all payments of principal thereof made by the Borrower.
Section 2.4.    Interest Rate.
(a)    Interest Rate. Interest on each Revolving Loan shall accrue at an annual
rate equal to the Applicable Margin plus the greater of (i) zero percent (0.0%)
and (ii) the one-month LIBOR rate quoted by Bank from Reuters Screen LIBOR01
Page or any successor thereto, which shall be that one-month LIBOR rate in
effect two New York Banking Days prior to the Reprice Date, adjusted for any
reserve requirement and any subsequent costs arising from a change in government
regulation, such rate rounded up to the nearest one-sixteenth percent and such
rate to be reset monthly on each Reprice Date. The term “New York Banking Day”
means any date (other than a Saturday or Sunday) on which commercial banks are
open for business in New York, New York. The term “Reprice Date” means the first
day of each month. If the initial Revolving Loan under this Agreement is made
other than on the Reprice Date, the initial one-month LIBOR rate shall be that
one-month LIBOR rate in effect two New York Banking Days prior to the date of
the initial advance, which rate plus the percentage described above shall be in


12

--------------------------------------------------------------------------------





effect until the next Reprice Date. The Bank’s internal records of applicable
interest rates shall be determinative in the absence of manifest error.
(b)    Interest Upon Event of Default. Upon the occurrence of any Event of
Default, each Revolving Loan shall, at the option of the Bank (or, in the case
of an Event of Default under Section 7.1(f), (g) or (h), automatically upon the
occurrence of such Event of Default), bear interest until paid in full at the
rate otherwise applicable thereto plus 2.0%.
(c)    Records of Interest Rates. The Bank’s internal records of applicable
interest rates shall be determinative in the absence of manifest error.
Section 2.5.    Payment of Interest; Repayment of Principal.
(a)    Interest shall be payable (i) with respect to all Revolving Loans, on
May 31, 2016, and on the last day of each month occurring thereafter; (ii) with
respect to all Revolving Loans, upon any permitted prepayment (on the amount
prepaid); and (iii) with respect to all Revolving Loans, on the Termination
Date.
(b)    Principal on the Revolving Loans is payable on the Termination Date.
Section 2.6.    Prepayments. The Borrower may prepay the Revolving Loans, in
whole or in part, at any time, without premium or penalty. Any such prepayment
must be accompanied by accrued and unpaid interest on the amount prepaid.
Amounts paid (unless following an acceleration or upon termination of the
Revolving Commitment in whole) or prepaid on the Revolving Loans under this
Section 2.6 may be reborrowed upon the terms and subject to the conditions and
limitations of this Agreement.
Section 2.7.    Computation. Interest on the Revolving Loans and the Revolving
Commitment Fees shall be computed on the basis of actual days elapsed and a year
of 360 days.
Section 2.8.    Payments. Payments and prepayments of principal of, and interest
on, the Note and all fees, expenses and other obligations under this Agreement
payable to the Bank shall be made without setoff or counterclaim in Immediately
Available Funds not later than 3:00 p.m. (Cincinnati, Ohio time) on the dates
called for under this Agreement and the Note to the Bank at its office in
Cincinnati, Ohio. Funds received after such time shall be deemed to have been
received on the next Banking Day. Whenever any payment to be made hereunder or
on the Note shall be stated to be due on a day which is not a Banking Day, such
payment shall be made on the next succeeding Banking Day and such extension of
time, in the case of a payment of principal, shall be included in the
computation of any interest on such principal payment.
Section 2.9.    Fees. The Borrower shall pay to the Bank fees (the “Revolving
Commitment Fees”) in an amount determined by applying a rate of 0.30% per annum
to the average daily Unused Revolving Commitment during the period from and
after the date hereof to and including the Termination Date. Such Revolving
Commitment Fees are payable in arrears on the dates on which interest is payable
pursuant to Section 2.5.


13

--------------------------------------------------------------------------------





Section 2.10.    Use of Revolving Loan Proceeds. The proceeds of the Revolving
Loans shall be used for working capital and general corporate purposes. Without
limitation of the above sentence, the Borrower will not request any Revolving
Loan, and the Borrower shall not use, and the Borrower shall ensure that its
Subsidiaries, and its or their respective directors, officers, employees and
agents shall not use, any Revolving Loan (a) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws
or (b) in any manner that would result in the violation of any applicable
Sanctions.
Section 2.11.    Yield Protection. If, on or after the date of this Agreement,
the adoption of any law or any governmental or quasi-governmental rule,
regulation, policy, guideline or directive (whether or not having the force of
law), or any change in the interpretation, promulgation, implementation or
administration thereof by any governmental or quasi-governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof including, notwithstanding the foregoing, all requests,
rules, guidelines or directives in connection with Dodd-Frank Wall Street Reform
and Consumer Protection Act regardless of the date enacted, adopted or issued,
or compliance by the Bank with any request or directive (whether or not having
the force of law) of any such authority, central bank or comparable agency:
(a)    subjects the Bank to any Taxes, or changes the basis of taxation of
payments (other than with respect to Excluded Taxes) to the Bank in respect of
the Revolving Loans, or
(b)    imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, the Bank (other than
reserves and assessments taken into account in determining the interest rate),
or
(c)    imposes any other condition the result of which is to increase the cost
to the Bank of making, funding or maintaining the Revolving Loans, or reduces
any amount receivable by the Bank in connection with the Revolving Loans, or
requires the Bank to make any payment calculated by reference to the amount of
the Revolving Loans, by an amount deemed material by the Bank,
and the result of any of the foregoing is to increase the cost to the Bank of
making or maintaining the Revolving Loans or Revolving Commitment or to reduce
the return received by the Bank in connection with the Revolving Loans or
Revolving Commitment, then, within 15 days after demand by the Bank, the
Borrower shall pay the Bank such additional amount or amounts as will compensate
the Bank for such increased cost or reduction in amount received, provided that
the Borrower shall not be required to compensate the Bank pursuant to this
Section 2.11 for any increased cost or reduction in return received suffered
more than 180 days prior to the date that the Bank notifies the Borrower of any
of the circumstances described above giving rise to such increased cost or
reduction in return and of the Bank’s intention to claim compensation therefor;
provided further, that if any of the circumstances described above giving rise
to such increased cost or reduction in return is retroactive, then the 180-day
period referred to above shall be extended to include the period of retroactive
effect thereof. A certificate as to such amount


14

--------------------------------------------------------------------------------





delivered to the Borrower by the Bank shall be conclusive absent manifest error.
“Excluded Taxes” means any (a) taxes imposed on or measured in whole or in part
by revenue, net income, capital, or net worth of the Bank and franchise or other
taxes imposed in lieu thereof by any jurisdiction in which the Bank is organized
or incorporated, maintains its principal office, or is doing business, and
(b) any branch profits taxes imposed by the United States or any similar tax
imposed by any other jurisdiction in which the Bank is located. “Taxes” means
any and all present or future taxes, levies, imposts, deductions, charges, or
withholdings, and all liabilities with respect thereto, excluding Excluded
Taxes.


Section 2.12.    Changes in Capital Adequacy Regulations. If the Bank determines
the amount of capital required or expected to be maintained by the Bank, or any
corporation controlling the Bank, is increased as a result of a Change, then,
within 15 days after demand by the Bank, the Borrower shall pay the Bank the
amount necessary to compensate for any shortfall in the rate of return on the
portion of such increased capital that the Bank determines is attributable to
this Agreement, the Revolving Loans, or the Revolving Commitment (after taking
into account the Bank’s policies as to capital adequacy), provided that the
Borrower shall not be required to compensate the Bank pursuant to this Section
2.12 for any increased cost or reduction in amount received suffered more than
180 days prior to the date that the Bank notifies the Borrower of the Change
giving rise to such shortfall and of the Bank’s intention to claim compensation
therefor; provided further, that if the Change is retroactive, then the 180-day
period referred to above shall be extended to include the period of retroactive
effect thereof. “Change” means (a) any change after the date of this Agreement
in the Risk-Based Capital Guidelines or (b) any adoption of or change in any
other law, governmental or quasi-governmental rule, regulation, policy,
guideline, interpretation, or directive (whether or not having the force of law)
or in the interpretation, promulgation, implementation or administration thereof
after the date of this Agreement that affects the amount of capital required or
expected to be maintained by the Bank or any corporation controlling the Bank. A
certificate as to such amount delivered to the Borrower by the Bank shall be
conclusive absent manifest error. Notwithstanding the foregoing, for purposes of
this Agreement, all requests, rules, guidelines or directives in connection with
the Dodd-Frank Wall Street Reform and Consumer Protection Act shall be deemed to
be a Change regardless of the date enacted, adopted or issued and all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States financial regulatory authorities shall
be deemed to be a Change regardless of the date adopted, issued, promulgated or
implemented. “Risk-Based Capital Guidelines” means (x) the risk-based capital
guidelines in effect in the United States on the date of this Agreement,
including transition rules, and (y) the corresponding capital regulations
promulgated by regulatory authorities outside the United States including
transition rules, and any amendments to such regulations adopted prior to the
date of this Agreement.
Section 2.13 Resting Period. The Borrower shall repay the Revolving Loans in
full and not borrow any Revolving Loan for a period of 30 consecutive calendar
days during each calendar year.
ARTICLE III.
CONDITIONS PRECEDENT
Section 3.1.    Conditions of Initial Transaction. This Agreement shall become
effective upon delivery by the Borrower of, and compliance by the Borrower with,
the following:


15

--------------------------------------------------------------------------------





(a)    Documents. The Bank shall have received the following:
(i)    This Agreement executed by the Borrower.
(ii)    The Note executed by a duly authorized officer (or officers) of the
Borrower and dated the Closing Date.
(iii)    A certificate of the Secretary or Assistant Secretary (or other
appropriate officer) of the Borrower dated as of the Closing Date and certifying
as to the following:
(A)    A true and accurate copy of the corporate resolutions of the Borrower
authorizing the execution, delivery and performance of the Revolving Loan
Documents to which the Borrower is a party contemplated hereby and thereby;
(B)    The incumbency, names, titles and signatures of the officers of the
Borrower authorized to execute the Loan Documents to which the Borrower is a
party and to request the Revolving Loans;
(C)    A true and accurate copy of the Articles of Incorporation (or the
equivalent) of the Borrower with all amendments thereto, certified by the
appropriate governmental official of the jurisdiction of its incorporation as of
a date not more than 30 days prior to the Closing Date; and
(D)    A true and accurate copy of the Regulations (or other constitutive
documents) for the Borrower.
(iv)    A certificate dated the Closing Date of the President or Chief Financial
Officer of the Borrower certifying as to the matters set forth in
subsections (g) and (h) of this Section.
(v)    Certified copies of all documents evidencing any necessary corporate
action, consent or governmental or regulatory approval (if any) with respect to
this Agreement and the other Loan Documents and any other instrument or
agreement executed by the Borrower in connection with this Agreement.
(vi)    A good standing certificate for the Borrower from the State of Ohio and
for each Subsidiary Bank from its jurisdiction of organization, in each case
issued not more than 30 days prior to the Closing Date.
(vii)    The Bank shall have received a written opinion of the Borrower’s
counsel, addressed to the Bank and addressing the matters described on
Exhibit C.
(viii)    UCC search for the Borrower from the State of Ohio issued not more
than 30 days prior to the Closing Date.


16

--------------------------------------------------------------------------------





(b)    Compliance. The Borrower shall have performed and complied with all
agreements, terms and conditions contained in this Agreement required to be
performed or complied with by the Borrower prior to or simultaneously with the
Closing Date.
(c)    Other Matters. All corporate proceedings relating to the Borrower and all
instruments and agreements in connection with the transactions contemplated by
this Agreement shall be satisfactory in scope, form and substance to the Bank
and its counsel, and the Bank shall have received all information and copies of
all documents, including records of corporate proceedings, as the Bank or its
counsel may reasonably have requested in connection therewith, such documents
where appropriate to be certified by proper corporate or governmental
authorities.
(d)    Legal Matters. All legal matters, including income tax, regulatory,
environmental, health and safety matters, shall be satisfactory to the Bank.
(e)    No Violation. The Borrower is not in violation or breach of any other
agreement with the Bank.
(f)    Fees and Expenses. The Bank shall have all fees and other amounts due and
payable by the Borrower on or prior to the Closing Date, including the
reasonable fees and expenses of counsel to the Bank payable pursuant to
Section 8.2.
(g)    Representations and Warranties. The representations and warranties
contained in Article IV shall be true and correct on and as of the Closing Date.
(h)    No Default. No Default or Event of Default shall have occurred and be
continuing on the Closing Date.
Any one or more of the conditions set forth above which have not been satisfied
by the Borrower on or prior to the Closing Date shall not be deemed permanently
waived by the Bank unless the Bank shall waive the same in a writing which
expressly states that the waiver is permanent, and in all cases in which the
waiver is not stated to be permanent the Bank may at any time subsequent thereto
insist upon compliance and satisfaction of any such condition, and failure by
the Borrower to comply with any such condition within five (5) Banking Day’s
written notice from the Bank to the Borrower shall constitute an Event of
Default under this Agreement.
Section 3.2.    Conditions Precedent to all Revolving Loans. The obligation of
the Bank to make any Revolving Loan (including the initial Revolving Loan) shall
be subject to the fulfillment of the following conditions:
(a)    Representations and Warranties. The representations and warranties
contained in Article IV shall be true and correct (i) with respect to
representations and warranties that contain a materiality qualification, on and
as of the date of such Revolving Loan with the same force and effect as if made
on such date, and (ii) with respect to representations and warranties that do
not contain a materiality qualification, in all material respects on and as of
the date of such Revolving Loan with the same force and effect as if made on
such date; provided, that any representation or warranty made as of any
particular date shall be true and correct as of that date.


17

--------------------------------------------------------------------------------





(b)    No Default. No Default or Event of Default shall have occurred and be
continuing on the Closing Date and on the date of each Revolving Loan or will
exist after giving effect to the Revolving Loan made on such date.
(c)    Notices and Requests. The Bank shall have received the Borrower’s request
for such Revolving Loan as required under Section 2.2.
ARTICLE IV.
    
REPRESENTATIONS AND WARRANTIES
To induce the Bank to enter into this Agreement and to make Revolving Loans
hereunder, the Borrower represents and warrants to the Bank:
Section 4.1.    Organization, Standing, Etc. The Borrower is a corporation duly
incorporated and validly existing and in good standing under the laws of the
jurisdiction named in the opening paragraph hereof and has all requisite power
and authority to carry on its business as now conducted, to enter into this
Agreement and to issue the Note and to perform its obligations under the Loan
Documents. Each Subsidiary is duly organized and validly existing and in good
standing under the laws of the jurisdiction of its organization and has all
requisite power and authority to carry on its business as now conducted. Each of
the Borrower and the Subsidiaries (a) holds all certificates of authority,
licenses and permits necessary to carry on its business as presently conducted
in each jurisdiction in which it is carrying on such business, except where the
failure to hold such certificates, licenses or permits could not reasonably be
expected to constitute a Material Adverse Occurrence and (b) is duly qualified
and in good standing as a foreign corporation (or other organization) in each
jurisdiction in which the character of the properties owned, leased or operated
by it or the business conducted by it makes such qualification necessary and the
failure so to qualify would permanently preclude the Borrower or such Subsidiary
from enforcing its rights with respect to any assets or expose the Borrower to
any Material Adverse Occurrence.
Section 4.2.    Authorization and Validity. The execution, delivery and
performance by the Borrower of the Loan Documents have been duly authorized by
all necessary corporate action by the Borrower. This Agreement constitutes, and
the Note and other Loan Documents when executed will constitute, the legal,
valid and binding obligations of the Borrower, enforceable against the Borrower
in accordance with their respective terms, subject to limitations as to
enforceability which might result from bankruptcy, insolvency, moratorium and
other similar laws affecting creditors’ rights generally and subject to
limitations on the availability of equitable remedies.
Section 4.3.    No Conflict; No Default. The execution, delivery and performance
by the Borrower of the Loan Documents will not (a) violate any provision of any
law, statute, rule or regulation or any order, writ, judgment, injunction,
decree, determination or award of any court, governmental agency or arbitrator
presently in effect having applicability to the Borrower, (b) violate or
contravene any provision of the Articles of Incorporation or Regulations of the
Borrower, or (c) result in a breach of or constitute a default under any
indenture, loan or credit agreement or any other agreement, lease or instrument
to which the Borrower is a party or by which it or any of its properties may be
bound or result in the creation of any Lien thereunder.


18

--------------------------------------------------------------------------------





No Event of Default exists or would result from the incurrence by the Borrower
of any Indebtedness hereunder or under any other Loan Document. Neither the
Borrower nor any Subsidiary is in default under or in violation of any such law,
statute, rule or regulation, order, writ, judgment, injunction, decree,
determination or award or any such indenture, loan or credit agreement or other
agreement, lease or instrument in any case in which the consequences of such
default or violation could reasonably be expected to constitute a Material
Adverse Occurrence. The Borrower, its Subsidiaries and their respective officers
and employees and to the knowledge of the Borrower its directors and agents, are
in compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of the Borrower, any Subsidiary or to the knowledge of the
Borrower or such Subsidiary any of their respective directors, officers or
employees is a Sanctioned Person. No Loan, use of the proceeds of any Loan or
other transactions contemplated hereby will violate Anti-Corruption Laws or
applicable Sanctions. The Borrower and its Subsidiaries have all permits,
licenses and approvals required by such laws, copies of which have been provided
to the Bank. The Borrower and its Subsidiaries are in compliance in all material
respects with the PATRIOT Act. Neither the making of any Loan nor the use of the
proceeds thereof will violate the PATRIOT Act, the Trading with the Enemy Act,
as amended, or any of the foreign assets control regulations of the United
States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto or successor statute
thereto.
Section 4.4.    Government Consent. No order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by, any governmental or public body or authority is required on the
part of the Borrower to authorize, or is required in connection with the
execution, delivery and performance of, or the legality, validity, binding
effect or enforceability of, the Loan Documents.
Section 4.5.    Financial Statements and Condition. The Borrower’s audited
consolidated financial statements as of December 31, 2015, and the Borrower’s
unaudited quarterly financial statements as of March 31, 2016 (or, in each case,
as of the date of any subsequently-delivered financial statements), as
heretofore furnished to the Bank, have been prepared in accordance with GAAP on
a consistent basis (except, in the case of the unaudited quarterly financial
statements, for the absence of footnotes and for year-end audit adjustments) and
fairly present in all material respects the financial condition of the Borrower
and its Subsidiaries, taken as a consolidated enterprise, as at such dates and
the results of their operations for the fiscal year then ended. As of the dates
of such consolidated financial statements, neither the Borrower nor any
Subsidiary had any material obligation, contingent liability, liability for
taxes or long term lease obligation which is not reflected in such consolidated
financial statements or in the notes thereto. The Borrower’s Call Reports and
other regulatory reports, including without limitation FRY-9C, and FRY-9LP
reports, as heretofore furnished to the Bank, fairly present the financial
condition of the Borrower and its Subsidiaries as at such dates and the results
of their operations and changes in financial position for the respective periods
then ended. As of the dates of such reports, neither the Borrower nor any
Subsidiary had any material obligation, contingent liability, liability for
taxes or long-term lease obligation which is not reflected in such Call Reports.
Since December 31, 2015, there has been no Material Adverse Occurrence.
Section 4.6.    Litigation. There are no actions, suits or proceedings pending
or, to the knowledge of the Borrower, threatened against or affecting the
Borrower or any Subsidiary or


19

--------------------------------------------------------------------------------





any of their properties before any court or arbitrator, or any governmental
department, board, agency or other instrumentality which, if determined
adversely to the Borrower or any Subsidiary, could reasonably be expected to
constitute a Material Adverse Occurrence, and there are no unsatisfied judgments
against the Borrower or Subsidiary, the satisfaction or payment of which could
reasonably be expected to constitute a Material Adverse Occurrence.
Section 4.7.    Environmental, Health and Safety Laws. There does not exist any
violation by the Borrower or any Subsidiary of any applicable federal, state or
local law, rule or regulation or order of any government, governmental
department, board, agency or other instrumentality relating to environmental,
pollution, health, safety or other matters which has, will or threatens to
constitute a Material Adverse Occurrence. Neither the Borrower nor any
Subsidiary has received any notice to the effect that any part of its operations
or properties is not in material compliance with any such law, rule, regulation
or order or notice that it or its property is the subject of any governmental
investigation evaluating whether any remedial action is needed to respond to any
release of any toxic or hazardous waste or substance into the environment, which
non-compliance or remedial action could reasonably be expected to constitute a
Material Adverse Occurrence. The Borrower does not have knowledge that it or its
property or any Subsidiary or the property of any Subsidiary will become subject
to environmental laws or regulations during the term of this Agreement,
compliance with which could reasonably be expected to require capital
expenditures which could reasonably be expected to constitute a Material Adverse
Occurrence.
Section 4.8.    ERISA. Each Plan is in substantial compliance with all
applicable requirements of ERISA and the Code and with all material applicable
rulings and regulations issued under the provisions of ERISA and the Code
setting forth those requirements. No Reportable Event has occurred and is
continuing with respect to any Plan which could reasonably be expected to
constitute a Material Adverse Occurrence. All of the minimum funding standards
applicable to such Plans have been satisfied and there exists no event or
condition which would reasonably be expected to result in the institution of
proceedings to terminate any Plan under Section 4042 of ERISA. With respect to
each Plan subject to Title IV of ERISA, as of the most recent valuation date for
such Plan, the present value (determined on the basis of reasonable assumptions
employed by the independent actuary for such Plan and previously furnished in
writing to the Bank) of such Plan’s projected benefit obligations did not exceed
the fair market value of such Plan’s assets.
Section 4.9.    Federal Reserve Regulations. Neither the Borrower nor any
Subsidiary is engaged principally or as one of its important activities in the
business of extending credit for the purpose of purchasing or carrying margin
stock (as defined in Regulation U of the Board). The value of all margin stock
owned by the Borrower does not constitute more than 25% of the value of the
assets of the Borrower.
Section 4.10.    Title to Property; Leases; Liens; Subordination. Each of the
Borrower and the Subsidiaries has (a) good and marketable title to its material
real properties and (b) good and sufficient title to, or valid, subsisting and
enforceable leasehold interest in, its other material properties, including all
real properties, other properties and assets, referred to as owned by the
Borrower and its Subsidiaries in the most recent financial statement referred to
in Section 5.1


20

--------------------------------------------------------------------------------





(other than property disposed of since the date of such financial statements in
the ordinary course of business). None of such properties is subject to a Lien,
except as allowed under Section 6.12.
Section 4.11.    Taxes. Each of the Borrower and the Subsidiaries has filed all
federal, state and local tax returns required to be filed and has paid or made
provision for the payment of all taxes due and payable pursuant to such returns
and pursuant to any assessments made against it or any of its property and all
other taxes, fees and other charges imposed on it or any of its property by any
governmental authority (other than taxes, fees or charges the amount or validity
of which is currently being contested in good faith by appropriate proceedings
and with respect to which reserves in accordance with GAAP have been provided on
the books of the Borrower). No material tax Liens have been filed and no
material claims are being asserted with respect to any such taxes, fees or
charges. The charges, accruals and reserves on the books of the Borrower in
respect of taxes and other governmental charges are adequate and the Borrower
knows of no proposed material tax assessment against it or any Subsidiary or any
basis therefor.
Section 4.12.    Trademarks, Patents. Each of the Borrower and the Subsidiaries
possesses or has the right to use all of the patents, trademarks, trade names,
service marks and copyrights, and applications therefor, and all technology,
know-how, processes, methods and designs used in or necessary for the conduct of
its business, without known conflict with the rights of others.
Section 4.13.    Burdensome Restrictions. Neither the Borrower nor any
Subsidiary is a party to or otherwise bound by any indenture, loan or credit
agreement or any lease or other agreement or instrument or subject to any
charter, corporate or partnership restriction which could reasonably be expected
to constitute a Material Adverse Occurrence.
Section 4.14.    Force Majeure. Since the date of the most recent financial
statements referred to in Section 4.5 or delivered pursuant to Section 5.1, the
business, properties and other assets of the Borrower and the Subsidiaries have
not been materially and adversely affected in any way as the result of any fire
or other casualty, strike, lockout, or other labor trouble, embargo, sabotage,
confiscation, condemnation, riot, civil disturbance, activity of armed forces or
act of God which has not been disclosed to the Bank and accepted as an exception
to this representation and warranty in a writing by the Bank.
Section 4.15.    Investment Company Act. Neither the Borrower nor any Subsidiary
is an “investment company” or a company “controlled” by an investment company
within the meaning of the Investment Company Act of 1940, as amended.
Section 4.16.    Retirement Benefits. Except as required under Section 4980B of
the Code, Section 601 of ERISA or applicable state law, neither the Borrower nor
any of its Subsidiaries is obligated to provide post-retirement medical or
insurance benefits with respect to employees or former employees.
Section 4.17.    Full Disclosure. Subject to the following sentence, neither the
financial statements referred to in Section 5.1 nor any other certificate,
written statement, exhibit or report furnished by or on behalf of the Borrower
in connection with or pursuant to this Agreement contains any untrue statement
of a material fact or omits to state any material fact necessary in order to
make the statements contained therein not misleading. Certificates or statements


21

--------------------------------------------------------------------------------





furnished by or on behalf of the Borrower or any Subsidiary to the Bank
consisting of projections or forecasts of future results or events have been
prepared in good faith and based on good faith estimates and assumptions of the
management of the Borrower or such Subsidiary, and the Borrower has no reason to
believe that such projections or forecasts are not reasonable.
Section 4.18.    Subsidiaries. Schedule 4.18 sets forth, as of the date of this
Agreement and as the same may be amended from time to time in connection with
delivery of Compliance Certificates pursuant to Section 5.1(c), a list of all
Subsidiaries (including Subsidiary Banks) and the number and percentage of the
shares of each class of Equity Interests owned beneficially or of record by the
Borrower or any Subsidiary therein, and the jurisdiction of incorporation of
each Subsidiary. None of the Subsidiary Banks is subject to any Regulatory
Action which has not been disclosed in the Borrower’s call reports filed prior
to the Closing Date.
Section 4.19.    Labor Matters. There are no pending or, to the Borrower’s
knowledge, threatened, strikes, lockouts or slowdowns against the Borrower or
any Subsidiary which has not been disclosed to the Bank and accepted as an
exception to this representation and warranty in a writing by the Bank. Neither
the Borrower nor any Subsidiary has been or is in violation in any material
respect of the Fair Labor Standards Act or any other applicable Federal, state,
local or foreign law dealing with such matters. All payments due from the
Borrower or any Subsidiary on account of wages and employee health and welfare
insurance and other benefits (in each case, except for de minimus amounts), have
been paid or accrued as a liability on the books of the Borrower or such
Subsidiary. The consummation of the transactions contemplated under the Loan
Documents will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which the Borrower or any Subsidiary is bound.
Section 4.20.    Bank Holding Company Act. The Borrower has complied in all
material respects with all federal, state and local laws pertaining to bank
holding companies, including without limitation, the Bank Holding Company Act of
1956, as amended.
Section 4.21.    Capital Stock. Neither the Borrower nor any Subsidiary Bank has
issued any unregistered securities in violation of the registration requirements
of the Securities Act of 1933, as amended, or any other law; or violated any
rule, regulation or requirement under the Securities Act of 1933, as amended, or
the Securities Exchange Act of 1934, as amended, in either case, where the
effect of such violation could reasonably be expected to cause a Material
Adverse Occurrence.
Section 4.22.    Solvency. As of the Closing Date, (a) the fair value of the
assets of the Borrower, at a fair valuation, will exceed its debts and
liabilities, subordinated, contingent or otherwise; (b) the present fair
saleable value of the property of the Borrower will be greater than the amount
that will be required to pay the probable liability of its debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (c) the Borrower will be able to pay
its debts and liabilities, subordinated, contingent or otherwise, as such debts
and liabilities become absolute and matured; and (d) the Borrower will not have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is proposed to be conducted following the Closing Date.


22

--------------------------------------------------------------------------------





Section 4.23.    Insurance. The Borrower maintains, and has caused each
Subsidiary to maintain, with financially sound and reputable insurance companies
insurance on all their Property in such amounts, subject to such deductibles and
self-insurance retentions and covering such properties and risks as are
consistent with sound business practice and as are customarily carried by
companies engaged in similar business and owning similar properties in
localities where the Borrower and its Subsidiaries operate.
Section 4.24.    Restrictive Agreements. Neither the Borrower nor any Subsidiary
is a party to or bound by any agreement, bond, note or other instrument of the
type described in Section 6.6.
ARTICLE V.
    
AFFIRMATIVE COVENANTS
Until the Note and all of the other Obligations have been paid in full, unless
the Bank shall otherwise consent in writing:
Section 5.1.    Financial Statements and Reports. The Borrower will furnish to
the Bank (subject to the last sentence of this Section 5.1):
(a)As soon as available and in any event within 60 days after the end of each
fiscal year of the Borrower, the consolidated financial statements of the
Borrower and its Subsidiaries consisting of at least statements of income, cash
flow and changes in stockholders’ equity, and a consolidated balance sheet as at
the end of such year, setting forth in each case in comparative form
corresponding figures from the previous annual financial statements, certified
without a “going concern” or like qualification, or a qualification arising out
of the scope of the audit, compiled by independent certified public accountants
of recognized national standing selected by the Borrower and acceptable to the
Bank (it being agreed that the furnishing of the Borrower’s annual report on
Form 10-K for such year, as filed with the SEC, will satisfy the Borrower’s
obligation under this Section 5.1(a) with respect to such year except with
respect to the requirement that such financial statements be reported on without
a “going concern” or like qualification, or a qualification arising out of the
scope of the audit), together with any management letters, management reports or
other supplementary comments or reports to the Borrower or its board of
directors furnished by such accountants.
(b)As soon as available and in any event within 45 days after the end of each
fiscal quarter, unaudited consolidated statements of income, cash flow and
changes in stockholders’ equity for the Borrower and its Subsidiaries for such
quarter and for the period from the beginning of such fiscal year to the end of
such quarter, and a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such quarter, setting forth in comparative form
figures for the corresponding period for the preceding fiscal year, accompanied
by a certificate signed by the Chief Financial Officer of the Borrower stating
that such financial statements present fairly the financial condition of the
Borrower and its Subsidiaries and that the same have been prepared in accordance
with GAAP (except for the absence of footnotes and subject to year-end audit
adjustments as to the interim statements) (it being agreed that the furnishing
of the


23

--------------------------------------------------------------------------------





Borrower’s quarterly report on Form 10-Q for such quarter, as filed with the
SEC, will satisfy the Borrower’s obligation under this Section 5.1(b) with
respect to such quarter).
(c)As soon as practicable and in any event within 45 days after the end of the
first three fiscal quarters of the Borrower and within 60 days after the end of
the last fiscal quarter of the Borrower, a Compliance Certificate in the form
attached as Exhibit D signed by the Chief Financial Officer of the Borrower
demonstrating in reasonable detail compliance (or noncompliance, as the case may
be) with Sections 6.14, 6.15, 6.16, 6.17 and 6.18, as at the end of such quarter
and stating that as at the end of such fiscal quarter there did not exist any
Default or Event of Default or, if such Default or Event of Default existed,
specifying the nature and period of existence thereof and what action the
Borrower proposes to take with respect thereto.
(d)As soon as available, but in any event within 45 days after the last day of
each fiscal quarter, copies of the quarterly (and where appropriate, annual)
Call Reports and other regulatory reports, including, without limitation, FRY-9C
and FRY-9LP reports filed by the Borrower or any Subsidiary Bank with any Bank
Regulatory Authority.
(e)As soon as available, to the extent not otherwise provided under this Section
5.1, (i) copies of all reports or materials submitted or distributed to
shareholders of the Borrower or filed with the SEC, any national securities
exchange or any Bank Regulatory Authority having jurisdiction over the Borrower
or any of its Subsidiaries, (ii) to the extent allowed by law, copies of all
Regulatory Actions which have not been disclosed in the Borrower’s most recent
FRY report, affecting or pertaining to the Borrower or any Subsidiary Bank, and
(iii) upon any officer of the Borrower becoming aware of any adverse development
which occurs in any Regulatory Action previously disclosed by the Borrower, a
notice from the Borrower describing the nature thereof, stating the nature and
status of such Regulatory Action, and what action the Borrower proposes to take
with respect thereto.
(f)Promptly upon any Senior Officer of the Borrower becoming aware of any
Default or Event of Default, a notice describing the nature thereof and what
action Borrower proposes to take with respect thereto.
(g)Promptly upon the creation or acquisition of any Subsidiary, a notice
describing the nature thereof.
(h)Promptly upon any Senior Officer of the Borrower becoming aware of the
occurrence, with respect to any Plan, of any Reportable Event or any Prohibited
Transaction, a notice specifying the nature thereof and what action the Borrower
proposes to take with respect thereto, and, when received, copies of any notice
from PBGC of intention to terminate or have a trustee appointed for any Plan.
(i)Promptly upon any Senior Officer of the Borrower becoming aware of any matter
that has resulted or could reasonably be expected to result in a Material
Adverse Occurrence, a notice from the Borrower describing the nature thereof and
what action Borrower proposes to take with respect thereto.


24

--------------------------------------------------------------------------------





(j)Promptly upon any Senior Officer of the Borrower becoming aware of any
violation as to any material environmental matter by the Borrower or any
Subsidiary or of the commencement of any judicial or administrative proceeding
relating to health, safety or environmental matters (i) in which an adverse
determination or result could result in the revocation of or have a material
adverse effect on any operating permits, air emission permits, water discharge
permits, hazardous waste permits or other permits held by the Borrower or any
Subsidiary which are material to the operations of the Borrower or such
Subsidiary, or (ii) which will or threatens to cause a Material Adverse
Occurrence or which will require a material expenditure by the Borrower or such
Subsidiary to cure any alleged problem or violation, a notice from the Borrower
describing the nature thereof and what action the Borrower proposes to take with
respect thereto.
(k)Promptly upon any Senior Officer of the Borrower becoming aware of either
(i) the commencement of any action, suit or proceeding before any court or
arbitrator or any governmental department, board, agency or other
instrumentality affecting the Borrower or any Subsidiary or any property of the
Borrower or a Subsidiary or to which the Borrower or a Subsidiary is a party in
which an adverse determination or result could reasonably be expected to result
in a Material Adverse Occurrence, or (ii) any adverse development which occurs
in any action, suit or proceeding before any court or arbitrator or any
governmental department, board, agency or other instrumentality previously
disclosed by the Borrower to the Bank in which an adverse determination or
result could reasonably be expected to result in a Material Adverse Occurrence,
a notice from the Borrower describing the nature thereof, stating the nature and
status of such action, suit or proceeding and what action the Borrower proposes
to take with respect thereto.
(l)The Borrower will give prompt written notice to the Bank of any material
change in the accounting or financial reporting practices of the Borrower or any
of its Subsidiaries.
(m)Such information and evidence of actions taken as reasonably requested by the
Bank in order to assist the Bank in maintaining compliance with the Patriot Act.
(n)From time to time, such other information regarding the business, operation
and financial condition of the Borrower and the Subsidiaries as the Bank may
reasonably request.
The Borrower shall be deemed to be in compliance with its delivery obligations
under this Section 5.1 with respect to any documents or information that is
publicly filed or delivered electronically and if so filed or delivered
electronically, shall be deemed to have been delivered for purposes of this
Agreement on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower's website on the Internet; or (ii) on
which such documents are posted on the Borrower's behalf on an Internet or
intranet website, if any, to which the Bank has access (whether a commercial,
third-party website or whether sponsored by the Bank).


25

--------------------------------------------------------------------------------





Section 5.2.    Existence. The Borrower will maintain, and cause each Subsidiary
to maintain, its corporate existence in good standing under the laws of its
jurisdiction of organization and its qualification to transact business in each
jurisdiction where failure so to qualify would permanently preclude the Borrower
or such Subsidiary from enforcing its rights with respect to any material asset
or would expose the Borrower or such Subsidiary to any material liability;
provided, however, that nothing herein shall prohibit the merger or liquidation
of any Subsidiary allowed under Section 6.1.
Section 5.3.    Insurance. The Borrower shall maintain, and shall cause each
Subsidiary to maintain, with financially sound and reputable insurance companies
such insurance as may be required by law and such other insurance in such
amounts and against such hazards as is customary in the case of reputable firms
engaged in the same or similar business and similarly situated.
Section 5.4.    Payment of Taxes and Claims. The Borrower shall file, and cause
each Subsidiary to file, all tax returns and reports which are required by law
to be filed by it and will pay, and cause each Subsidiary to pay, before they
become delinquent all material taxes, assessments and governmental charges and
levies imposed upon it or its property and all material claims or demands of any
kind (including but not limited to those of suppliers, mechanics, carriers,
warehouses, landlords and other like Persons) which, if unpaid, could reasonably
be expected to result in the creation of a Lien upon its property; provided that
the foregoing items need not be paid if they are being contested in good faith
by appropriate proceedings, and as long as the Borrower’s or such Subsidiary’s
title to its property is not materially adversely affected, its use of such
property in the ordinary course of its business is not materially interfered
with and adequate reserves with respect thereto have been set aside on
Borrower’s or such Subsidiary’s books in accordance with GAAP.
Section 5.5.    Inspection. The Borrower shall permit, upon at least two (2)
Business Days’ prior notice, any Person designated by the Bank to visit and
inspect any of the properties, books and financial records of the Borrower and
the Subsidiaries, to examine and to make copies of the books of accounts and
other financial records of the Borrower and the Subsidiaries, and to discuss the
affairs, finances and accounts of the Borrower and the Subsidiaries with, and to
be advised as to the same by, its officers at such reasonable times and
intervals as the Bank may designate, provided that no such notice shall be
required at any time a Default or Event of Default exists. So long as no Event
of Default exists, the expenses of the Bank for such visits, inspections and
examinations shall be at the expense of the Bank, but any such visits,
inspections and examinations made while any Event of Default is continuing shall
be at the expense of the Borrower.
Section 5.6.    Maintenance of Properties. The Borrower will maintain, and cause
each Subsidiary to maintain its properties used or useful in the conduct of its
business in good condition, repair and working order (reasonable wear and tear
excepted), and supplied with all necessary equipment, and make all necessary
repairs, renewals, replacements, betterments and improvements thereto, all as
may be necessary so that the business carried on in connection therewith may be
properly and advantageously conducted at all times.


26

--------------------------------------------------------------------------------





Section 5.7.    Books and Records. The Borrower will keep, and will cause each
Subsidiary to keep, adequate and proper records and books of account in which
full and correct entries will be made of its dealings, business and affairs.
Section 5.8.    Compliance. The Borrower will comply, and will cause each
Subsidiary to comply, in all material respects with all laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it may be subject; provided, however, that failure so to comply shall not be a
breach of this covenant if such failure does not constitute a Material Adverse
Occurrence and the Borrower or such Subsidiary is acting in good faith and with
reasonable dispatch to cure such noncompliance. The Borrower and each Subsidiary
will comply with all laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which it may be subject including, without
limitation, all Anti-Corruption Laws and applicable Sanctions, and will obtain
all permits, licenses and approvals required by such laws, copies of which will
be provided to the Bank upon request.
Section 5.9.    ERISA. The Borrower will maintain, and cause each Subsidiary to
maintain, each Plan in substantial compliance with all material applicable
requirements of ERISA and of the Code and with all applicable rulings and
regulations issued under the provisions of ERISA and of the Code and will not,
and will not permit any of the ERISA Affiliates to (a) engage in any transaction
in connection with which the Borrower or any of the ERISA Affiliates would be
subject to either a civil penalty assessed pursuant to Section 502(i) of ERISA
or a tax imposed by Section 4975 of the Code, in either case in an amount
exceeding $500,000, (b) fail to make full payment when due of all amounts which,
under the provisions of any Plan, the Borrower any ERISA Affiliate is required
to pay as contributions thereto, or permit to exist any accumulated funding
deficiency (as such term is defined in Section 302 of ERISA and Section 412 of
the Code), whether or not waived, with respect to any Plan in an aggregate
amount exceeding $500,000 or (c) fail to make any payments in an aggregate
amount exceeding $500,000 to any Multiemployer Plan that the Borrower or any of
the ERISA Affiliates may be required to make under any agreement relating to
such Multiemployer Plan or any law pertaining thereto.
Section 5.10.    Environmental Matters; Reporting. The Borrower will observe and
comply with, and cause each Subsidiary to observe and comply with, all laws,
rules, regulations and orders of any government or government agency relating to
health, safety, pollution, hazardous materials or other environmental matters,
to the extent non-compliance could result in a material liability or otherwise
could reasonably be expected to constitute a Material Adverse Occurrence.
Section 5.11.    Further Assurances. The Borrower shall promptly correct any
defect or error that may be discovered in any Loan Document or in the execution,
acknowledgment or recordation thereof. Promptly upon request by the Bank, the
Borrower also shall execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register, any and all deeds, conveyances, mortgages,
deeds of trust, trust deeds, assignments, estoppel certificates, financing
statements and continuations thereof, notices of assignment, transfers,
certificates, assurances and other instruments as the Bank may reasonably
require from time to time in order: (a) to carry out more effectively the
purposes of the Loan Documents and (b) to better assure, convey, grant, assign,
transfer, preserve, protect and confirm unto the Bank the rights granted now or
hereafter


27

--------------------------------------------------------------------------------





intended to be granted to the Bank under any Loan Document or under any other
instrument executed in connection with any Loan Document or that the Borrower
may be or become bound to convey, mortgage or assign to the Bank in order to
carry out the intention or facilitate the performance of the provisions of any
Loan Document. The Borrower shall furnish to the Bank evidence satisfactory to
the Bank of every such recording, filing or registration. The Borrower and each
of its Subsidiaries shall take such actions reasonably requested by the Bank in
order to assist the Bank in maintaining compliance with the Patriot Act.
Section 5.12.    Compliance with Terms of Material Contracts. The Borrower and
each of its Subsidiaries shall make all payments and otherwise perform all
obligations in respect of all material contracts to which the Borrower or such
Subsidiary is a party.
ARTICLE VI.
    
NEGATIVE COVENANTS
Until the Note and all of the other Obligations have been paid in full, unless
the Bank shall otherwise consent in writing:
Section 6.1.    Merger; Acquisitions. The Borrower will not merge or consolidate
or enter into any analogous reorganization or transaction with any Person or
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), nor will the Borrower permit any Material Subsidiary to do any of
the foregoing; provided, however, any (a) Subsidiary or (b) a Person acquired in
connection with a Permitted Acquisition, may be merged with or liquidated into
the Borrower or any wholly-owned Subsidiary (if the Borrower or such
wholly-owned Subsidiary is the surviving corporation).
Section 6.2.    Disposition of Assets. The Borrower will not, nor will the
Borrower permit any Material Subsidiary to, directly or indirectly, sell,
assign, lease, convey, transfer or otherwise dispose of (whether in one
transaction or a series of transactions) any property (including Equity
Interests in any Subsidiary Bank, accounts and notes receivable, with or without
recourse) or enter into any agreement to do any of the foregoing, except:
(a)    dispositions of inventory, or used, worn-out or surplus equipment, all in
the ordinary course of business;
(b)    the sale of equipment to the extent that such equipment is exchanged for
credit against the purchase price of similar replacement equipment, or the
proceeds of such sale are applied with reasonable promptness to the purchase
price of such replacement equipment;
(c)    dispositions in the ordinary course of business consisting of mortgage
loans in the secondary markets, loan participations, OREO sales, closings of
branch bank locations, or sales of investments in the Borrower’s investment
portfolio; and
(d)    dispositions of any other asset of the Borrower or any of its
Subsidiaries provided that any such dispositions in any fiscal year do not
exceed, in the aggregate, ten (10%) percent of the total assets of the Borrower
and its Subsidiaries on a consolidated basis as of the last day of the preceding
fiscal year.


28

--------------------------------------------------------------------------------





Section 6.3.    Plans. The Borrower will not permit, nor will the Borrower allow
any Subsidiary to permit, any event to occur or condition to exist which would
permit any Plan to terminate under any circumstances which would cause the Lien
provided for in Section 4068 of ERISA to attach to any assets of the Borrower or
any Subsidiary; and the Borrower will not permit, as of the most recent
valuation date for any Plan subject to Title IV of ERISA, the present value
(determined on the basis of reasonable assumptions employed by the independent
actuary for such Plan and previously furnished in writing to the Bank) of such
Plan’s projected benefit obligations to exceed the fair market value of such
Plan’s assets.
Section 6.4.    Change in Nature of Business. The Borrower will not, nor will
the Borrower permit any Subsidiary to, make any material change in the nature of
the business of the Borrower or such Subsidiary, as carried on at the date
hereof.
Section 6.5.    Loan Proceeds. The Borrower will not, nor will the Borrower
permit any Subsidiary to, use any part of the proceeds of any Revolving Loan
directly or indirectly, and whether immediately, incidentally or ultimately,
(a) to purchase or carry margin stock (as defined in Regulation U of the Board)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund Indebtedness originally incurred for such purpose or (b) for
any purpose which entails a violation of the provisions of Regulations U or X of
the Board.
Section 6.6.    Negative Pledges; Subsidiary Restrictions. The Borrower will
not, nor will the Borrower permit any Subsidiary to, enter into any agreement,
bond, note or other instrument with or for the benefit of any Person other than
the Bank which would (a) prohibit the Borrower or such Subsidiary from granting,
or otherwise limit the ability of the Borrower or such Subsidiary to grant to
the Bank any Lien on any assets or properties of the Borrower or such Subsidiary
(other than pursuant to agreements creating Liens under Section 6.12(i)), or
(b) require the Borrower or such Subsidiary to grant a Lien to any other Person
if the Borrower or such Subsidiary grants any Lien to the Bank. The Borrower
will not permit any Subsidiary to place or allow any restriction, directly or
indirectly, on the ability of such Subsidiary to (i) pay Restricted Payments on
or with respect to such Subsidiary’s capital stock or (ii) make loans or other
cash payments to the Borrower, provided, however that the preceding clause (i)
shall not apply to Vision Bancshares Trust I, a Delaware statutory trust as to
which the Borrower holds all of the common Equity Interests, to the extent any
such restriction is required under the terms of the Amended and Restated Trust
Agreement of Vision Bancshares Trust I, dated as of December 5, 2005, as amended
through the Closing Date.
Section 6.7.    Restricted Payments. The Borrower shall not pay Restricted
Payments on any class of Equity Interests unless (a) the Borrower is in
compliance with Sections 6.14, 6.15, 6.16, 6.17, and 6.18 both before and after
giving effect to the proposed Restricted Payment, (b) no Event of Default has
occurred and is continuing, and (c) the proposed Restricted Payment has received
all necessary prior approvals required from all regulatory authorities.
Section 6.8.    Transactions with Affiliates. The Borrower will not, nor will
permit any Subsidiary to, enter into any transaction with any Affiliate of the
Borrower, except upon fair and reasonable terms no less favorable than the
Borrower, or such Subsidiary, would obtain in a comparable arm’s-length
transaction with a Person not an Affiliate.


29

--------------------------------------------------------------------------------





Section 6.9.    Accounting Changes. The Borrower will not, nor will permit any
Subsidiary to, make any significant change in accounting treatment or reporting
practices, except as required by GAAP or Bank Regulatory Authorities, or change
its fiscal year or the fiscal year of any Subsidiary.
Section 6.10.    Subordinated Debt. The Borrower will not, nor will permit any
Subsidiary to, (a) make any scheduled payment of the principal of or interest on
any Subordinated Debt which would be prohibited by the terms of such
Subordinated Debt and any related subordination agreement, except for any
Subordinated Debt owed by a Subsidiary to the Borrower; (b) directly or
indirectly make any prepayment on or purchase, redeem or defease any
Subordinated Debt or offer to do so (whether such prepayment, purchase or
redemption, or offer with respect thereto, is voluntary or mandatory), except
for prepayments made by the Borrower in respect of the 7% Subordinated Notes due
April 20, 2022 issued by the Borrower on April 20, 2012, provided that (i) such
prepayments shall not be made at any time a Default or Event of Default exists
or an Default or Event of Default would occur as a result of such prepayment,
and (ii) the Borrower has delivered to the Bank a written certification that it
is in pro forma compliance with Section 6.18 after giving effect to such
prepayment, determined as of the fiscal quarter most recently ended for which
financial statements have been provided to the Bank pursuant to Section 5.1(a)
or (b); (c) amend or cancel the subordination provisions applicable to any
Subordinated Debt; (d) take or omit to take any action if as a result of such
action or omission the subordination of such Subordinated Debt, or any part
thereof, to the Obligations might be terminated, impaired or adversely affected;
or (e) omit to give the Bank prompt notice of any notice received from any
holder of Subordinated Debt, or any trustee therefor, or of any default under
any agreement or instrument relating to any Subordinated Debt by reason whereof
such Subordinated Debt might become or be declared to be due or payable.
Section 6.11.    Indebtedness. The Borrower will not, nor will permit any
Subsidiary to, incur, create, issue, assume or suffer to exist any Indebtedness,
unless the Bank has provided its prior written consent, other than (a) the
Obligations and other Indebtedness owing to the Bank, (b) Indebtedness disclosed
on Schedule 6.11 and any amendments, modifications, refinancings and
restructurings of the same which do not require additional fees, increase the
principal of or rates applicable thereto, or shorten the maturity thereof, (c)
Indebtedness of Persons acquired in connection with Permitted Acquisitions,
provided that such Indebtedness is subordinated to the Obligations and other
Indebtedness owing to the Bank in a manner reasonably satisfactory to the Bank,
and (d) Indebtedness incurred in the ordinary course of business, including
without limitation trade and accounts payable and similar operational
liabilities incurred in the ordinary course of business consistent with past
practice.
Section 6.12.    Liens. The Borrower will not, nor will permit any Subsidiary
to, create, incur, assume or suffer to exist any Lien, or enter into, or make
any commitment to enter into, any arrangement for the acquisition of any
property through conditional sale, lease-purchase or other title retention
agreements, with respect to any property now owned or hereafter acquired by the
Borrower or a Subsidiary, including, without limitation, Equity Interests in any
Subsidiary Bank, except:
(a)    Liens granted to the Bank to secure the Obligations.


30

--------------------------------------------------------------------------------





(b)    Deposits or pledges to secure payment of workers’ compensation,
unemployment insurance, old age pensions or other social security obligations,
in the ordinary course of business of the Borrower or a Subsidiary.
(c)    Liens for taxes, fees, assessments and governmental charges not
delinquent or to the extent that payment therefor shall not at the time be
required to be made in accordance with the provisions of Section 5.4.
(d)    Liens of carriers, warehousemen, mechanics and materialmen, and other
like Liens arising in the ordinary course of business, for sums not due or to
the extent that payment therefor shall not at the time be required to be made in
accordance with the provisions of Section 5.4.
(e)    Liens incurred or deposits or pledges made or given in connection with,
or to secure payment of, indemnity, performance or other similar bonds.
(f)    Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution; provided that (i) such deposit account is not a dedicated cash
collateral account and is not subject to restriction against access by the
Borrower or a Subsidiary in excess of those set forth by regulations promulgated
by the Board, and (ii) such deposit account is not intended by the Borrower or
any Subsidiary to provide collateral to the depository institution.
(g)    Encumbrances in the nature of zoning restrictions, easements and rights
or restrictions of record on the use of real property and landlord’s Liens under
leases on the premises rented, which do not materially detract from the value of
such property or impair the use thereof in the business of the Borrower or a
Subsidiary.
(h)    Liens to secure Indebtedness owing to the Federal Reserve Bank permitted
under Section 6.11.
(i)    Liens to secure Indebtedness owing to the Federal Home Loan Bank
permitted under Section 6.11.
(j)    The interest of any lessor under any Capitalized Lease entered into after
the Closing Date or purchase money Liens on property acquired after the Closing
Date; provided, that, (i) the Indebtedness secured thereby is otherwise
permitted by this Agreement and (ii) such Liens are limited to the property
acquired and do not secure Indebtedness other than the related Capitalized Lease
Obligations or the purchase price of such property.
Section 6.13.    Contingent Liabilities. The Borrower will not, nor will permit
any Subsidiary to, be or become liable on any Contingent Obligations except
Contingent Obligations for the benefit of the Bank, and letters of credit issued
by a Subsidiary Bank on behalf of a customer in the ordinary course of business.


31

--------------------------------------------------------------------------------





Section 6.14.    Regulatory Capital. The Borrower (a) shall be “well
capitalized” (as defined in 12 CFR § 325.103(b)(1)) and (b) shall cause each
Subsidiary Bank to be “well capitalized” (as defined in 12 CFR § 325.103(b)(1)),
in each case, as of the last day of each fiscal quarter ending on or after
June 30, 2016.
Section 6.15.    Non-Performing Assets to Tangible Capital Ratio. The Borrower
will not permit (a) the ratio of Non-Performing Assets to Tangible Capital of
any Subsidiary Bank (expressed as a percentage), as of the last day of each
fiscal quarter ending on or after June 30, 2016, to be greater than 20.00%, and
(b) the ratio of Non-Performing Assets to Tangible Capital of the Borrower on a
consolidated basis with its Subsidiaries (expressed as a percentage), as of the
last day of each fiscal quarter ending on or after June 30, 2016, to be greater
than 20.00%.
Section 6.16.    Loan Loss Reserves to Non-Performing Loans Ratio. The Borrower
will not permit (a) the Loan Loss Reserves to Non-Performing Loans Ratio of any
Subsidiary Bank (expressed as a percentage), as of the last day of each fiscal
quarter ending on or after June 30, 2016, to be less than 50%, and (b) the Loan
Loss Reserves to Non-Performing Loans Ratio of the Borrower on a consolidated
basis with its Subsidiaries (expressed as a percentage), as of the last day of
each fiscal quarter ending on or after June 30, 2016, to be less than 50%.
Section 6.17.    Total Risk-Based Capital. The Borrower will not permit the
Total Risk-Based Capital Ratio of the Borrower and its Subsidiaries, on a
consolidated basis, as of the last day of each fiscal quarter ending on or after
June 30, 2016, to be less than 13.00%.
Section 6.18.    Fixed Charge Coverage Ratio. The Borrower will not permit the
Fixed Charge Coverage Ratio, as of the last day of each fiscal quarter ending on
or after June 30, 2016, to be less than 1.25 to 1.00.
Section 6.19.    Hedging Agreements. The Borrower will not, nor will the
Borrower permit any Subsidiary to, enter into any hedging arrangements, other
than any Rate Protection Agreements.
Section 6.20.    Investments. The Borrower will not, nor will the Borrower
permit any Subsidiary to, acquire for value, make, have or hold any Investments,
or acquire or create any Subsidiary, except:
(a)    Investments existing on the date of this Agreement and disclosed in the
financial statements of the Borrower described in Section 4.5;
(b)    Advances to management personnel, employees and agents in the ordinary
course of business;
(c)    Investments in readily marketable direct obligations issued or guaranteed
by the United States or any agency thereof and supported by the full faith and
credit of the United States;
(d)    Certificates of deposit or bankers’ acceptances issued by any commercial
bank organized under the laws of the United States or any State thereof which
has a credit


32

--------------------------------------------------------------------------------





rating with respect to its unsecured indebtedness from a nationally recognized
rating service that is satisfactory to the Bank;
(e)    Commercial paper given the highest rating by a nationally recognized
rating service;
(f)    Repurchase agreements relating to securities issued or guaranteed as to
principal and interest by the United States of America with a term of not more
than seven (7) days; provided all such agreements shall require physical
delivery of the securities securing such repurchase agreement, except those
delivered through the Federal Reserve Book Entry System;
(g)    Investments in municipal bonds which are rated A or higher by Moody’s or
S & P;
(h)    Investments in other bonds which are rated “investment grade” or higher
by Moody’s or S & P;
(i)    Other readily marketable Investments which are reasonably acceptable to
the Bank;
(j)    Investments made in connection with Acquisitions to which the Bank has
provided its prior written consent, which consent shall not be unreasonably
withheld.
(k)    Investments by a Subsidiary in the Borrower;
(l)    Investments by the Borrower or a Subsidiary of the Borrower in its
respective Subsidiaries;
(m)    With respect to any Subsidiary Bank, Investments made in the ordinary
course of the banking business of such Subsidiary Bank;
(n)    Investments consisting of Permitted Acquisitions;
(o)    Life insurance policies on the lives of key executives of the Borrower
purchased and owned by the Borrower in the ordinary course of business,
consistent with past practices; and
(p)    Other Investments in an aggregate amount outstanding not to exceed
$1,000,000.
Any Investments under clauses (d), (e) or (f) above must mature within one year
of the acquisition thereof by the Borrower or a Subsidiary.


33

--------------------------------------------------------------------------------







ARTICLE VII.
    
EVENTS OF DEFAULT AND REMEDIES
Section 7.1.    Events of Default. The occurrence of any one or more of the
following events shall constitute an Event of Default:
(a)    The Borrower shall fail to make (i) when due, whether by acceleration or
otherwise, any payment of principal on the Note or (ii) within five (5) days of
the date when due, any payment of interest on the Note or any other Obligation
required to be made to the Bank pursuant to this Agreement or under any Rate
Protection Agreement with the Bank or any Affiliate of the Bank.
(b)    Any representation or warranty made by or on behalf of the Borrower or
any Subsidiary in this Agreement or any other Loan Document or by or on behalf
of the Borrower or any Subsidiary in any certificate, statement, report or
document herewith or hereafter furnished to the Bank pursuant to this Agreement
or any other Loan Document shall prove to have been false or misleading in any
material respect on the date as of which the facts set forth are stated or
certified.
(c)    The Borrower shall fail to comply with Section 5.2 or Section 5.3, any
default or event of default however denominated under any other Loan Document
shall exist, or the Borrower shall fail to comply with any Section of
Article VI.
(d)    The Borrower shall fail to comply with any other default or event of
default however denominated under any other Loan Document, agreement, covenant,
condition, provision or term contained in this Agreement (other than those
hereinabove set forth in this Section 7.1) and such failure to comply shall
continue for 15 calendar days after whichever of the following dates is the
earliest: (i) the date the Borrower gives notice of such failure to the Bank,
(ii) the date the Borrower should have given notice of such failure to the Bank
pursuant to Section 5.1, or (iii) the date the Bank gives notice of such failure
to the Borrower.
(e)    The Borrower or any Subsidiary shall become insolvent or shall generally
not pay its debts as they mature or shall apply for, shall consent to, or shall
acquiesce in the appointment of a custodian, trustee or receiver of the Borrower
or such Subsidiary or for a substantial part of the property thereof or, in the
absence of such application, consent or acquiescence, a custodian, trustee or
receiver shall be appointed for the Borrower or a Subsidiary or for a
substantial part of the property thereof and shall not be discharged within 60
days, or the Borrower or any Subsidiary shall make an assignment for the benefit
of creditors.
(f)    Any bankruptcy, reorganization, debt arrangement or other proceedings
under any bankruptcy or insolvency law shall be instituted by or against the
Borrower or any Subsidiary, and, if instituted against the Borrower or any
Subsidiary, shall have been consented to or acquiesced in by the Borrower or
such Subsidiary, or shall remain undismissed for 60 days, or an order for relief
shall have been entered against the Borrower or such Subsidiary.


34

--------------------------------------------------------------------------------





(g)    Any dissolution or liquidation proceeding not permitted by Section 6.1
shall be instituted by or against the Borrower or a Material Subsidiary, and, if
instituted against the Borrower or any Material Subsidiary, shall be consented
to or acquiesced in by the Borrower or such Material Subsidiary or shall remain
for 60 days undismissed.
(h)    A judgment or judgments for the payment of money in excess of the sum of
$1,000,000 in the aggregate, which is not covered by insurance for which the
insurer has acknowledged coverage in writing, shall be rendered against the
Borrower or a Subsidiary and either (i) the judgment creditor executes on such
judgment or (ii) such judgment remains unpaid or undischarged for more than 90
days from the date of entry thereof or such longer period during which execution
of such judgment shall be stayed during an appeal from such judgment.
(i)    The maturity of any material Indebtedness of the Borrower (other than
Indebtedness under this Agreement) or a Subsidiary shall be accelerated, or the
Borrower or a Subsidiary shall fail to pay any such material Indebtedness when
due (after the lapse of any applicable grace period) or, in the case of such
Indebtedness payable on demand, when demanded (after the lapse of any applicable
grace period), or any event shall occur or condition shall exist and shall
continue for more than the period of grace, if any, applicable thereto and shall
have the effect of causing, or permitting the holder of any such Indebtedness or
any trustee or other Person acting on behalf of such holder to cause, such
material Indebtedness to become due prior to its stated maturity or to realize
upon any collateral given as security therefor. For purposes of this Section,
Indebtedness of the Borrower or a Subsidiary shall be deemed “material” if it
exceeds $500,000 as to any item of Indebtedness or in the aggregate for all
items of Indebtedness with respect to which any of the events described in this
Section 7.1(i) has occurred.
(j)    Any execution or attachment shall be issued whereby any substantial part
of the property of the Borrower or any Subsidiary shall be taken or attempted to
be taken and the same shall not have been vacated or stayed within 60 days after
the issuance thereof.
(k)    Any Subsidiary Bank shall be unable for any reason to pay dividends or
make other distributions of any nature (cash, Equity Interests, assets or
otherwise) with respect to, and all other payments on account of, any class of
Equity Interests (including warrants, options or rights therefor) issued by such
Subsidiary Bank to the Borrower.
(l)    The Borrower or any Subsidiary Bank shall become subject to any
Regulatory Action affecting or pertaining to the Borrower or any Subsidiary Bank
which could reasonably be expected to cause a Material Adverse Occurrence.
(m)    Any Change of Control shall occur.
(n)    Any Loan Document fails to remain in full force or effect or any action
is taken to discontinue or to assert the invalidity or unenforceability of any
Loan Document.
(o)    Any of the following shall occur: (i) any Reportable Event, (ii) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in


35

--------------------------------------------------------------------------------





Section 412 of the Code or Section 302 of ERISA), whether or not waived;
(iii) the filing pursuant to Section 412(d) of the Code or Section 303(d) of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (iv) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (v) the receipt by the Borrower or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (vi) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal of the
Borrower or any of its ERISA Affiliates from any Plan or Multiemployer Plan; or
(vii) the receipt by the Borrower or any of its ERISA Affiliates of any notice,
or the receipt by any Multiemployer Plan from the Borrower or any of its ERISA
Affiliates of any notice, concerning the imposition upon the Borrower or any of
its ERISA Affiliates of withdrawal liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA, in any case where such occurrence could
reasonably be expected to cause a Material Adverse Occurrence.
Section 7.2.    Remedies. If any Event of Default described in Sections 7.1(e),
(f) or (g) shall occur with respect to the Borrower, the Note and all other
Obligations shall automatically become immediately due and payable. If any other
Event of Default shall occur and be continuing, then, the Bank may declare the
outstanding unpaid principal balance of the Note, the accrued and unpaid
interest thereon and all other Obligations to be forthwith due and payable,
whereupon the Note, all accrued and unpaid interest thereon and all such
Obligations shall immediately become due and payable, in each case without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived, anything in this Agreement or in the Note to the
contrary notwithstanding. Upon the occurrence of any of the events described in
this Section 7.2, the Bank may exercise all rights and remedies under any of the
Loan Documents, and enforce all rights and remedies under any applicable law.
Section 7.3.    Deposit Accounts; Offset. The Borrower hereby grants the Bank a
security interest in all deposits, credits and deposit accounts of the Borrower
with the Bank (the “Deposits”). In addition to the remedies set forth in
Section 7.2, upon the occurrence of any Event of Default and thereafter while
the same be continuing, the Borrower hereby irrevocably authorizes the Bank to
(a) set off any Obligations against all Deposits of the Borrower with, and any
and all claims of the Borrower against, the Bank, and (b) to enforce the
security interest granted pursuant to the first sentence hereof. Such right
shall exist whether or not the Bank shall have made any demand hereunder or
under any other Loan Document, whether or not the Obligations, or any part
thereof, or Deposits is or are matured or unmatured, and regardless of the
existence or adequacy of any collateral, guaranty or any other security, right
or remedy available to the Bank. The Bank agrees that, as promptly as is
reasonably possible after the exercise of any such setoff or enforcement right,
it shall notify the Borrower of its exercise of such setoff or enforcement
right; provided, however, that the failure of the Bank to provide such notice
shall not affect the validity of the exercise of such setoff or enforcement
rights. Nothing in this Agreement shall be deemed a waiver or prohibition of or
restriction on the Bank to all rights of banker’s Lien, setoff and counterclaim
available pursuant to law.


36

--------------------------------------------------------------------------------





ARTICLE VIII.
    
MISCELLANEOUS
Section 8.1.    Modifications. Notwithstanding any provisions to the contrary
herein, any term of this Agreement may be amended with the written consent of
the Borrower; provided that no amendment, modification or waiver of any
provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be in writing
and signed by the Bank, and then such amendment, modification, waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.
Section 8.2.    Expenses. Whether or not the transactions contemplated hereby
are consummated, the Borrower agrees to pay or reimburse the Bank upon demand
for all reasonable out-of-pocket expenses paid or incurred by the Bank,
including filing and recording costs and fees, charges and disbursements of
outside counsel to the Bank and/or the allocated costs of in-house counsel
incurred from time to time, in connection with the negotiation, preparation,
approval, review, execution, delivery, administration, amendment, modification,
interpretation, collection and enforcement of this Agreement and the other Loan
Documents and any commitment letters relating thereto paid or incurred by the
Bank in connection with the collection and enforcement of this Agreement and any
other Loan Document. The obligations of the Borrower under Sections 2.11 and
2.12 and this Section 8.2 shall survive any termination of this Agreement.
Section 8.3.    Waivers, etc. No failure on the part of the Bank or the holder
of the Note to exercise and no delay in exercising any power or right hereunder
or under any other Loan Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any power or right preclude any other or
further exercise thereof or the exercise of any other power or right. The
remedies herein and in the other Loan Documents provided are cumulative and not
exclusive of any remedies provided by law.
Section 8.4.    Notices. Except when telephonic notice is expressly authorized
by this Agreement, any notice or other communication to any party in connection
with this Agreement shall be in writing and shall be sent by manual delivery,
facsimile transmission, overnight courier or United States mail (postage
prepaid) addressed to such party at the address specified on the signature page
hereof, or at such other address as such party shall have specified to the other
party hereto in writing. All periods of notice shall be measured from the date
of delivery thereof if manually delivered, from the date of sending thereof if
sent by facsimile transmission, from the first Banking Day after the date of
sending if sent by overnight courier, or from four days after the date of
mailing if mailed; provided, however, that any notice to the Bank under
Article II shall be deemed to have been given only when received by the Bank.
Section 8.5.    Taxes. The Borrower agrees to pay, and save the Bank harmless
from all liability for, any stamp or other taxes which may be payable with
respect to the execution or delivery of this Agreement or the issuance of the
Note, which obligation of the Borrower shall survive the termination of this
Agreement.


37

--------------------------------------------------------------------------------





Section 8.6.    Successors and Assigns; Participations; Purchasing Banks.
(a)    This Agreement shall be binding upon and inure to the benefit of the
Borrower, the Bank, all future holders of the Note, and their respective
successors and assigns, except that the Borrower may not assign or transfer any
of its rights or obligations under this Agreement without the prior written
consent of the Bank.
(b)    The Bank may, in the ordinary course of its commercial banking business
and in accordance with applicable law, at any time sell to one or more Persons
(“Participants”) participating interests in a minimum amount of $500,000 in the
Revolving Loans or other Obligations owing to the Bank, the Note, or any other
interest of the Bank hereunder. In the event of any such sale by the Bank of
participating interests to a Participant, (i) the Bank’s obligations under this
Agreement to the other parties to this Agreement shall remain unchanged,
(ii) the Bank shall remain solely responsible for the performance thereof,
(iii) the Bank shall remain the holder of the applicable Note for all purposes
under this Agreement, (iv) the Borrower shall continue to deal solely and
directly with the Bank in connection with the Bank’s rights and obligations
under this Agreement, (v) the Bank shall provide the Borrower with notice of the
sale of such participation; and (vi) the agreement pursuant to which such
Participant acquires its participating interest herein shall provide that the
Bank shall retain the sole right and responsibility to enforce the Obligations,
including, without limitation the right to consent or agree to any amendment,
modification, consent or waiver with respect to this Agreement or any other Loan
Document, provided that such agreement may provide that the Bank will not,
without the prior consent of such Participant, consent or agree to any such
amendment, modification, consent or waiver which would (A) extend the maturity
of any Obligation, (B) postpone any scheduled payment of principal or interest,
(C) reduce the rates of interest or fees required under this Agreement, (D)
reduce any guaranty of the Obligations or (E) release all or substantially all
Collateral subject to any security interest under any Loan Document unless such
release is requested in connection with a disposition of assets permitted under
the Loan Documents. The Borrower agrees that if amounts outstanding under this
Agreement, the Note and the Loan Documents are due and unpaid, or shall have
been declared or shall have become due and payable upon the occurrence of an
Event of Default, each Participant shall be deemed to have, to the extent
permitted by applicable law, the right of setoff in respect of its participating
interest in amounts owing under this Agreement and the Note or other Loan
Document to the same extent as if the amount of its participating interest were
owing directly to it as the Bank under this Agreement, the Note or other Loan
Document. The Borrower also agrees that each Participant shall be entitled to
the benefits of Sections 2.11, 2.12 and 8.2 with respect to its participation in
the Revolving Loans; provided, that no Participant shall be entitled to receive
any greater amount pursuant to such subsections than the Bank would have been
entitled to receive in respect of the amount of the participation transferred by
the Bank to such Participant had no such transfer occurred.
(c)    The Borrower shall not be liable for any costs incurred by the Bank in
effecting any participation under subparagraph (b) of this subsection.


38

--------------------------------------------------------------------------------





(d)    The Bank may disclose to any of its successors or assigns of the Bank’s
interests in the Revolving Commitment, Revolving Loans, Note or any other Loan
Document (an “Assignee”) or Participant and to any prospective Assignee or
Participant any and all financial information in the Bank’s possession
concerning the Borrower or any of their Subsidiaries (if any) which has been
delivered to the Bank by or on behalf of the Borrower or any of its Subsidiaries
pursuant to this Agreement or which has been delivered to the Bank by or on
behalf of the Borrower or any of their Subsidiaries in connection with the
Bank’s credit evaluation of the Borrower or any of its Subsidiaries prior to
entering into this Agreement, provided that prior to disclosing such
information, the Bank shall first obtain the agreement of such prospective
Assignee or Participant to comply with the provisions of Section 8.7.
(e)    Notwithstanding any other provision in this Agreement, the Bank may at
any time create a security interest in, or pledge, all or any portion of its
rights under and interest in this Agreement and any note held by it in favor of
any federal reserve bank in accordance with Regulation A of the Board or U. S.
Treasury Regulation 31 CFR § 203.14, and such Federal Reserve Bank may enforce
such pledge or security interest in any manner permitted under applicable law.
Section 8.7.    Confidentiality of Information. The Bank shall use reasonable
efforts to assure that information about the Borrower and its operations,
affairs and financial condition, not generally disclosed to the public or to
trade and other creditors, which is furnished to the Bank pursuant to the
provisions hereof is used only for the purposes of this Agreement and any other
relationship between the Bank and the Borrower and shall not be divulged to any
Person other than the Bank, its Affiliates and their respective officers,
directors, employees and agents, except: (a) to their attorneys and accountants
on a “need-to-know” basis, (b) in connection with the enforcement of the rights
of the Bank hereunder and under the Loan Documents or otherwise in connection
with applicable litigation, (c) in connection with assignments and
participations and the solicitation of prospective assignees and participants
referred to in the immediately preceding Section, (d) if such information is
generally available to the public other than as a result of disclosure by the
Bank or the violation of any other similar confidentiality provision by a third
party of which the Bank has actual knowledge, (e) to any direct or indirect
contractual counterparty in any hedging arrangement or such contractual
counterparty’s professional advisor, (f) to any nationally recognized rating
agency that requires information about the Bank’s investment portfolio in
connection with ratings issued with respect to the Bank, and (g) as may
otherwise be required or requested by any regulatory authority having
jurisdiction over the Bank or by any applicable law, rule, regulation or
judicial process, the opinion of the Bank’s counsel concerning the making of
such disclosure to be binding on the parties hereto. The Bank shall not incur
any liability to the Borrower by reason of any disclosure permitted by this
Section.
Section 8.8.    Governing Law and Construction. THE VALIDITY, CONSTRUCTION AND
ENFORCEABILITY OF THIS AGREEMENT AND THE NOTE SHALL BE GOVERNED BY THE INTERNAL
LAWS OF THE STATE OF OHIO, WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES
THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS OF THE UNITED STATES APPLICABLE TO
NATIONAL BANKS. Whenever possible, each provision of this Agreement and the
other Loan Documents and any other statement, instrument or transaction
contemplated hereby or thereby or relating hereto or


39

--------------------------------------------------------------------------------





thereto shall be interpreted in such manner as to be effective and valid under
such applicable law, but, if any provision of this Agreement, the other Loan
Documents or any other statement, instrument or transaction contemplated hereby
or thereby or relating hereto or thereto shall be held to be prohibited or
invalid under such applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Agreement, the other Loan
Documents or any other statement, instrument or transaction contemplated hereby
or thereby or relating hereto or thereto.
Section 8.9.    Consent to Jurisdiction. AT THE OPTION OF THE BANK, THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS MAY BE ENFORCED IN ANY FEDERAL COURT OR
OHIO STATE COURT SITTING IN CINCINNATI, OHIO, AND THE BORROWER CONSENTS TO THE
JURISDICTION AND VENUE OF ANY SUCH COURT AND WAIVES ANY ARGUMENT THAT VENUE IN
SUCH FORUMS IS NOT CONVENIENT. IN THE EVENT THE BORROWER COMMENCES ANY ACTION IN
ANOTHER JURISDICTION OR VENUE UNDER ANY TORT OR CONTRACT THEORY ARISING DIRECTLY
OR INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS AGREEMENT, THE BANK AT ITS
OPTION SHALL BE ENTITLED TO HAVE THE CASE TRANSFERRED TO ONE OF THE
JURISDICTIONS AND VENUES ABOVE-DESCRIBED, OR IF SUCH TRANSFER CANNOT BE
ACCOMPLISHED UNDER APPLICABLE LAW, TO HAVE SUCH CASE DISMISSED WITHOUT
PREJUDICE.
Section 8.10.    Waiver of Jury Trial. EACH OF THE BORROWER AND THE BANK
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
Section 8.11.    Survival of Agreement. All representations, warranties,
covenants and agreement made by the Borrower herein or in the other Loan
Documents and in the certificates or other instruments prepared or delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be deemed to have been relied upon by the Bank and shall survive the making of
the Revolving Loans by the Bank and the execution and delivery to the Bank by
the Borrower of the Note (unless the same are stated to be made as of a specific
date), regardless of any investigation made by or on behalf of the Bank, and
shall continue in full force and effect as long as any Obligation is outstanding
and unpaid and so long as the Revolving Commitment has not been terminated;
provided, however, that the obligations under Sections 8.2, 8.5 and 8.12 shall
survive payment in full of the Obligations and the termination of the Revolving
Commitment.
Section 8.12.    Indemnification. The Borrower hereby agrees to defend, protect,
indemnify and hold harmless the Bank and its Affiliates and the directors,
officers, employees, attorneys and agents of the Bank and its Affiliates (each
of the foregoing being an “Indemnitee” and all of the foregoing being
collectively the “Indemnitees”) from and against any and all claims, actions,
damages, liabilities, judgments, costs and expenses (including all reasonable
fees and disbursements of counsel which may be incurred in the investigation or
defense of any matter) imposed upon, incurred by or asserted against any
Indemnitee, whether direct, indirect or consequential and whether based on any
federal, state, local or foreign laws or regulations


40

--------------------------------------------------------------------------------





(including securities laws, environmental laws, commercial laws and
regulations), under common law or on equitable cause, or on contract or
otherwise:
(a)    by reason of, relating to or in connection with the execution, delivery,
performance or enforcement of any Loan Document, any commitments relating
thereto, or any transaction contemplated by any Loan Document; or
(b)    by reason of, relating to or in connection with any credit extended or
used under the Loan Documents or any act done or omitted by any Person, or the
exercise of any rights or remedies thereunder, including the acquisition of any
collateral by the Bank by way of foreclosure of the Lien thereon, deed or bill
of sale in lieu of such foreclosure or otherwise;
provided; however, that the Borrower shall not be liable to any Indemnitee for
any portion of such claims, damages, liabilities and expenses resulting from
such Indemnitee’s gross negligence or willful misconduct as determined by a
nonappealable judgment of a court of competent jurisdiction. In the event this
indemnity is unenforceable as a matter of law as to a particular matter or
consequence referred to herein, it shall be enforceable to the full extent
permitted by law.
This indemnification applies, without limitation, to any act, omission, event or
circumstance existing or occurring on or prior to the later of the Termination
Date or the date of payment in full of the Obligations, including specifically
Obligations arising under clause (b) of this Section. The indemnification
provisions set forth above shall be in addition to any liability the Borrower
may otherwise have. Without prejudice to the survival of any other obligation of
the Borrower hereunder the indemnities and obligations of the Borrower contained
in this Section shall survive the payment in full of the other Obligations.
Section 8.13.    Captions. The captions or headings herein and any table of
contents hereto are for convenience only and in no way define, limit or describe
the scope or intent of any provision of this Agreement.
Section 8.14.    Entire Agreement. This Agreement and the other Loan Documents
embody the entire agreement and understanding between the Borrower and the Bank
with respect to the subject matter hereof and thereof. This Agreement supersedes
all prior agreements and understandings relating to the subject matter hereof.
Nothing contained in this Agreement or in any other Loan Document, expressed or
implied, is intended to confer upon any Persons other than the parties hereto
any rights, remedies, obligations or liabilities hereunder or thereunder.
Section 8.15.    Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Agreement by signing
any such counterpart.
Section 8.16.    Borrower Acknowledgements. The Borrower hereby acknowledges
that (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents, (b) the Bank has no
fiduciary relationship to the Borrower, the relationship being solely that of
debtor and creditor, (c) no joint venture exists between the Borrower and the
Bank, and (d) the Bank undertakes no responsibility to the Borrower to review


41

--------------------------------------------------------------------------------





or inform the Borrower of any matter in connection with any phase of the
business or operations of the Borrower and the Borrower shall rely entirely upon
its own judgment with respect to its business, and any review, inspection or
supervision of, or information supplied to, the Borrower by the Bank is for the
protection of the Bank and neither the Borrower nor any third party is entitled
to rely thereon.
Section 8.17.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Revolving Loan,
together with all fees, charges and other amounts that are treated as interest
on such Revolving Loan under applicable law (collectively, the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) that may be contracted for,
charged, taken, received or reserved by the Bank in accordance with applicable
law, the rate of interest payable in respect of such Revolving Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Revolving Loan but were not payable as a result
of the operation of this Section shall be cumulated and the interest and Charges
payable to the Bank in respect of other Revolving Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by the Bank.
Section 8.18.    Electronic Records. The Borrower hereby acknowledges receipt of
a copy of this Agreement and all other Loan Documents.  The Bank may, on behalf
of the Borrower, create a microfilm or optical disk or other electronic image of
this Agreement and any or all of the Loan Documents.  The Bank may store the
electronic image of this Agreement and Loan Documents in its electronic form and
then destroy the paper original as part of the Bank’s normal business practices,
with the electronic image deemed to be an original and of the same legal effect,
validity and enforceability as the paper originals. The Bank is authorized, when
appropriate, to convert any note into a “transferable record” under the Uniform
Electronic Transactions Act.
Section 8.19    USA PATRIOT ACT NOTIFICATION. The following notification is
provided to the Borrower pursuant to Section 326 of the USA PATRIOT Act of 2001,
31 U.S.C. Section 5318:
The Bank is subject to the requirements of the USA PATRIOT Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”) and hereby
notifies the Borrower that pursuant to the requirements of the Act, it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow the Bank to identify the Borrower in accordance with
the Act.


[The next page is the signature page.]




42

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.
PARK NATIONAL CORPORATION
By: /s/ Brady T. Burt    
Name: Brady T. Burt
Title: Chief Financial Officer
Address for Borrower:
Park National Corporation
Attention: Brady T. Burt
50 North Third Street
Newark, Ohio 43055
Telefacsimile: (740) 349-3709


[Signature Page 1 to Credit Agreement]

--------------------------------------------------------------------------------





U.S. BANK NATIONAL ASSOCIATION
By: /s/ Eric M. Niedbalski    
Name: Eric M. Niedbalski
Title: Vice President
Address for Bank:
U.S. Bank National Association
Lunken Ops-Correspondent Bkg
Mail Code CN-OH-L2CB
5065 Wooster Rd
Cincinnati, Ohio 45226
Attention: Cynthia Olson
Telefacsimile: (513)-277-5364
With a copy to:
U.S. Bank National Association
Attention: Mark R. Cousineau
Senior Vice President
U.S. Bank Financial Institution Banking Group
5065 Wooster Road
Cincinnati, Ohio 45226
Telefacsimile: (513) 277-5364




[Signature Page 2 to Credit Agreement]

--------------------------------------------------------------------------------






EXHIBIT A TO
CREDIT AGREEMENT
FORM OF NOTE
$10,000,000    May 18, 2016
    Cincinnati, Ohio
FOR VALUE RECEIVED, PARK NATIONAL CORPORATION, a corporation organized under the
laws of the State of Ohio, hereby promises to pay to the order of U.S. BANK
NATIONAL ASSOCIATION (the “Bank”) at its main office in Cincinnati, Ohio, in
lawful money of the United States of America in Immediately Available Funds (as
such term and each other capitalized term used herein are defined in the Credit
Agreement hereinafter referred to) on the Termination Date the principal amount
of TEN MILLION DOLLARS ($10,000,000) or, if less, the aggregate unpaid principal
amount of all Revolving Loans made by the Bank under the Credit Agreement, and
to pay interest (computed on the basis of actual days elapsed and a year of 360
days) in like funds on the unpaid principal amount hereof from time to time
outstanding at the rates and times set forth in the Credit Agreement.
This note is the Note referred to in the Credit Agreement dated of even date
herewith (as the same may hereafter be from time to time amended, restated or
otherwise modified, the “Credit Agreement”) between the undersigned and the
Bank. The maturity of this note is subject to acceleration upon the terms
provided in said Credit Agreement.
In the event of default hereunder, the undersigned agrees to pay all costs and
expenses of collection, including reasonable attorneys’ fees. The undersigned
waives demand, presentment, notice of nonpayment, protest, notice of protest and
notice of dishonor.
THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THIS NOTE SHALL BE GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF OHIO WITHOUT GIVING EFFECT TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS OF THE UNITED STATES
APPLICABLE TO NATIONAL BANKS.
PARK NATIONAL CORPORATION
By:     
Name: Brady T. Burt
Title: Chief Financial Officer









--------------------------------------------------------------------------------






EXHIBIT B TO
CREDIT AGREEMENT
FORM OF BORROWING NOTICE
TO:
U.S. Bank National Association, as the “Bank” under that certain Credit
Agreement (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), dated as of May 18, 2016 between the Bank and
Park National Corporation ( “Borrower”).

Capitalized terms used herein shall have the meanings ascribed to such terms in
the Credit Agreement.
The Borrower hereby gives or confirms to the Bank a borrowing request pursuant
to Section 2.2 of the Credit Agreement, and the Borrower hereby requests to
borrow on _______________, 20__ a Revolving Loan in the principal dollar amount
of $_______________.
The Bank is instructed to disburse all of such Revolving Loan proceeds to the
Borrower’s operating account maintained with the Bank on the Borrowing Date.
The undersigned hereby certifies to the Bank that (a) all of the representations
and warranties of the Borrower set forth in the Credit Agreement are true and
correct (i) with respect to representations and warranties that contain a
materiality qualification, on and as of the Borrowing Date with the same force
and effect as if made on such date, and (ii) with respect to representations and
warranties that do not contain a materiality qualification, in all material
respects on and as of the Borrowing Date with the same force and effect as if
made on such date (or, if any such representation or warranty is expressly
stated to have been made as of a specific date, as of such specific date); (ii)
at the time of and immediately after giving effect to such transaction, no
Default shall have occurred and be continuing; and (iii) all other relevant
conditions set forth in Section 3.2 of the Credit Agreement have been satisfied.
IN WITNESS WHEREOF, the undersigned has caused this borrowing notice to be
executed by its authorized officer as of the date set forth below.
Dated: _______________, 20__
PARK NATIONAL CORPORATION
By:     
Name:     
Title:     
 





--------------------------------------------------------------------------------






EXHIBIT C TO
CREDIT AGREEMENT
OPINION OF COUNSEL
TO THE BORROWER
The opinion of counsel to the Borrower which is called for by Article III of the
Credit Agreement (the “Credit Agreement”) shall be addressed to the Bank and
dated the Closing Date. It shall be satisfactory in form and substance to the
Bank and shall cover the matters set forth below, subject to such assumptions,
exceptions and qualifications as may be acceptable to the Bank and counsel to
the Bank. Capitalized terms used herein have the respective meanings given such
terms in the Credit Agreement.
1.    The Borrower is a corporation validly existing and, based solely on the
Good Standing Certificate, in good standing in the State.
2.    The Borrower has the corporate power and authority to execute, deliver and
perform the Loan Documents. The execution, delivery and performance of the Loan
Documents have been duly authorized by all necessary corporate action of the
Borrower.
3.    The Loan Documents have been duly executed and delivered on behalf of the
Borrower.
4.    The execution and delivery by the Borrower of the Loan Documents and the
performance of its obligations thereunder, do not conflict with or violate
(a) the Organizational Documents, (b) any statute of the United States or the
State or any rule or regulation of any governmental authority or regulatory body
of the United States or the State, including without limitation, Regulations T,
U or X of the Board of Governors of the Federal Reserve System), and (c)  to our
knowledge, and based solely on the Officer’s Certificate, (i) any provision of,
or result in a breach or default under, any judgment, injunction, order or
decree known to us to be binding upon the Borrower or any of its properties or
assets, or (ii) any material indenture, mortgage, deed of trust, credit
agreement, loan agreement or other material agreement relating to indebtedness
binding upon the Borrower, or result in the creation of any Lien thereunder.
5.    No order, consent, approval, license, authorization or validation of, or
filing, recording or registration with, or exemption by, any governmental or
public body or authority is required on the part of the Borrower to authorize,
or is required in connection with, the execution, delivery and performance of,
or the legality, validity, binding effect or enforceability of, the Loan
Documents.
6.    Based solely on the Officer’s Certificate, there are no actions, suits or
proceedings at law or in equity or by or before any governmental agency or
authority in the State now pending or, to our knowledge, threatened, against the
Borrower, or against any of its properties or rights, which (i) challenge the
legality, validity or enforceability of the Loan Documents, or (ii) if
determined adversely to the Borrower, would have a material, adverse effect on
the business,


C-1

--------------------------------------------------------------------------------





operations or financial condition of the Borrower, or on the ability of the
Borrower to perform its obligations under the Loan Documents.
7.    Each of the Loan Documents constitutes the legal, valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
their respective terms.
8.    The provisions of the Loan Documents with respect to the payment of
interest do not violate any law, statute or regulation of the State of Ohio
relating to usury.
9.    Based solely on the Officer’s Certificate, neither the Borrower nor any
Subsidiary of the Borrower is an “investment company” or a company controlled by
an “investment company” within the meaning of the Investment Company Act of
1940.






C-2

--------------------------------------------------------------------------------






EXHIBIT D TO
CREDIT AGREEMENT
FORM OF COMPLIANCE CERTIFICATE
To: U.S. Bank National Association:
THE UNDERSIGNED HEREBY CERTIFIES THAT:
(1)    I am the duly elected chief financial officer of Park National
Corporation (the “Borrower”);
(2)    I have reviewed the terms of the Credit Agreement dated as of  May 18,
2016 between the Borrower and U.S. Bank National Association (as amended, the
“Credit Agreement”) and I have made, or have caused to be made under my
supervision, a detailed review of the transactions and conditions of the
Borrower during the accounting period covered by the Attachment hereto;
(3)    The examination described in paragraph (2) did not disclose, and I have
no knowledge, whether arising out of such examinations or otherwise, of the
existence of any condition or event which constitutes a Default or an Event of
Default (as such terms are defined in the Credit Agreement) during or at the end
of the accounting period covered by the Attachment hereto or as of the date of
this Certificate, except as described below (or on a separate attachment to this
Certificate). The exceptions listing, in detail, the nature of the condition or
event, the period during which it has existed and the action which the Borrower
has taken, is taking or proposes to take with respect to each such condition or
event are as follows:

    
    
(4)    Either (check one):
o
The Immaterial Subsidiaries are the same as indicated on the most recent version
of Schedule 4.18 to the Credit Agreement

o
The current identification of Immaterial Subsidiaries is indicated on the
version of Schedule 4.18 attached to this Certificate.



D-1

--------------------------------------------------------------------------------





The foregoing certification, together with the computations in the Attachment
hereto and the call reports delivered with this Certificate in support hereof,
are made and delivered this day of ____________, ____ pursuant to Section 5.1 of
the Credit Agreement.
PARK NATIONAL CORPORATION
By:     
Name:     
Title:     


D-2

--------------------------------------------------------------------------------





ATTACHMENT TO COMPLIANCE CERTIFICATE
AS TO FINANCIAL COVENANTS AS OF ______________, ____WHICH PERTAIN
TO THE PERIOD FROM ________________, ______
TO ________________, _______
Reference to Sections and definitions of the Credit Agreement should be made for
a more complete description of requirements.
Section 6.14   Regulatory Capital
   
 
The Borrower is “well capitalized” as required under 12  CFR § 325.103(b)(1)
[Yes] [No]
 
 
Each Subsidiary Bank is “well capitalized” as required under 12  CFR
§ 325.103(b)(1)
[Yes] [No]
 
 
To the extent the covenant is not maintained,
the following Subsidiary Bank(s) [is] [are] not “well capitalized as required
under 12  CFR § 325.103(b)(1)”: ___________________.
 
 
 
Section 6.15 Non-Performing Assets to Tangible Capital Ratio


Non-Performing Assets (Subsidiary Bank) [(b) + (c)]
___________ (a)
Non-Performing Loans
___________ (b)
OREO
___________ (c)
Tangible Capital (Subsidiary Bank) [(e) + (f) + (g) + (h) + (i) + (j) + (k) –
(l)]
___________ (d)
Preferred stock
___________ (e)
Common stock
___________ (f)
Surplus
___________ (g)
Retained earnings
___________ (h)
Accumulated comprehensive income and other equity capital components
___________ (i)
Loan Loss Reserves
___________ (j)
Capital qualified notes and debentures (to the extent such instruments qualify
as capital in accordance with Regulatory Reporting Principles)
___________ (k)
Goodwill and other intangible assets
___________ (l)
The ratio of Non-Performing Assets to Tangible Capital Ratio of any Subsidiary
Bank [(a) / (d)]
(Maximum: 20.00%) 

[Repeat for each Subsidiary Bank]


____________%
Non-Performing Assets (Borrower on a consolidated basis with its Subsidiaries)
[(n) + (o)]
___________ (m)



D-3

--------------------------------------------------------------------------------





Non-Performing Loans
___________ (n)
OREO
___________ (o)
Tangible Capital (Borrower on a consolidated basis with its Subsidiaries) [(q) +
(r) + (s) + (t) + (u) + (v) + (w) – (x)]
___________ (p)
Preferred stock
___________ (q)
Common stock
___________ (r)
Surplus
___________ (s)
Retained earnings
___________ (t)
Accumulated comprehensive income and other equity capital components
___________ (u)
Loan Loss Reserves
___________ (v)
Capital qualified notes and debentures (to the extent such instruments qualify
as capital in accordance with Regulatory Reporting Principles)
___________ (w)
Goodwill and other intangible assets
___________ (x)
The ratio of Non-Performing Assets to Tangible Capital of the Borrower on a
consolidated basis with its Subsidiaries [(m) / (p)]
(Maximum: 20.00%)
____________%
 
 
Section 6.16 Loan Loss Reserves to Non-Performing Loans Ratio
   
Loan Loss Reserves (Subsidiary Bank)
___________ (a)
Non-Performing Loans (Subsidiary Bank)
___________ (b)
Loan Loss Reserves to Non-Performing Loans Ratio of any Subsidiary Bank [(a) /
(b)]
(Minimum: 50%)


[Repeat for each Subsidiary Bank]
____________%
Loan Loss Reserves (Borrower on a consolidated basis with its Subsidiaries)
___________ (c)
Non-Performing Loans (Borrower on a consolidated basis with its Subsidiaries)
___________ (d)
Loan Loss Reserves to Non-Performing Loans Ratio of the Borrower on a
consolidated basis with its Subsidiaries [(c) / (d)]
(Minimum: 50%)
____________%
 
 
Section 6.17 Total Risk-Based Capital


 
Total risk-based capital (Borrower and its Subsidiaries, on a consolidated
basis)
___________ (a)
Total risk-weighted assets (Borrower and its Subsidiaries, on a consolidated
basis)
___________ (b)
Total Risk-Based Capital Ratio of the Borrower and its Subsidiaries, on a
consolidated basis [(a) / (b)]
____________%
(Minimum: 13%)
 



D-4

--------------------------------------------------------------------------------





 
Section 6.18 Fixed Charge Coverage Ratio


 
Net Income of the Borrower
___________ (a)
Non-cash charges or expenses of the Borrower, including depreciation and
amortization, exclusive of non-cash charges or expenses of the Borrower’s
Subsidiaries
___________ (b)
Interest Expense of the Borrower, exclusive of Interest Expense of the
Borrower’s Subsidiaries
___________ (c)
One-time losses of the Borrower associated with Acquisitions or dispositions of
assets
___________ (d)
Restricted Payments paid or declared by the Borrower to its shareholders
___________ (e)
Non-cash income of the Borrower
___________ (f)
One-time gains of the Borrower associated with Acquisitions or dispositions of
assets
___________ (g)
All required principal payments made on Indebtedness of the Borrower exclusive
of principal payments by the Borrower’s Subsidiaries
___________ (h)
One-fifth of the total amount of the Revolving Commitment as of the Closing Date
___________ (i)
Fixed Charge Coverage Ratio of the Borrower [((a) + (b) + (c) + (d) – (e) – (f)
– (g)) / ((c) + (h) + (i))]
(Minimum: 1.25 to 1.00)
____________%







D-5

--------------------------------------------------------------------------------






SCHEDULE 4.18 TO
CREDIT AGREEMENT



SUBSIDIARY BANK
Subsidiary
Bank
Number of Shares Issued and Outstanding
Percentage Owned
Jurisdiction of Organization
The Park National Bank (“PNB”)
1,250,000 common shares, par value of $8.00
100%
United States (Federally-chartered national banking association)



OTHER SUBSIDIARIES
*Denotes Immaterial Subsidiary
Subsidiary
Number of Equity Interests Issued and Outstanding
Percentage Owned
Jurisdiction of Organization
Guardian Financial Services Company*
100 common shares, no par value
100%
Ohio
SE Property Holdings, LLC (“SEPH”)*
100% of membership interest
100%
Ohio
Park Investments, Inc. (wholly-owned Subsidiary of PNB)*
1,000 shares, $1.00 par value
100%
Delaware
Scope Leasing, Inc. (wholly-owned Subsidiary of PNB)*
500 shares of Common Stock, no par value
100%
Ohio
River Park Properties, LLC (wholly-owned Subsidiary of PNB)*
100% of membership interest
100%
Ohio
Sunny Green, LLC (wholly-owned Subsidiary of PNB)*
100% of membership interest
100%
Ohio
Park Title Agency, LLC. (80% owned by Park National Corporation)*
100% of ownership (membership) interest
80% of ownership (membership) interest
Ohio
Vision-Park Properties, L.L.C. (wholly-owned subsidiary of SEPH)*
100% of membership interest
100%
Florida



Sch. 4.18-1

--------------------------------------------------------------------------------





87A Orange Beach, LLC (wholly-owned subsidiary of SEPH)*
100% of membership interest
100%
Ohio
Morningside Holding, LLC (wholly-owned subsidiary of SEPH)*
100% of membership interest
100%
Ohio
Swindall Holdings, LLC (wholly-owned subsidiary of SEPH)*
100% of membership interest
100%
Ohio
Swindall Partnership Holdings, LLC (wholly-owned subsidiary of SEPH)*
100% of membership interest
100%
Ohio
Marina Holdings Z, LLC (wholly-owned subsidiary of SEPH)*
100% of membership interest
100%
Ohio
Marina Holding WE, LLC (wholly-owned subsidiary of SEPH)*
100% of membership interest
100%
Ohio
Vision Bancshares Trust I (Park National Corporation holds all of the floating
rate common securities; the floating rate preferred securities are held by
institutional investors)*
464 floating rate common securities, stated liquidation amount of $1,000, and
15,000 floating rate preferred securities, stated liquidation amount of $1,000
100% of floating rate common securities
Delaware





Sch. 4.18-1

--------------------------------------------------------------------------------






SCHEDULE 6.11 TO
CREDIT AGREEMENT






EXISTING INDEBTEDNESS
1.
Floating Rate Junior Subordinated Note due 2035 in the principal sum of
$15,464,000, originally issued on December 5, 2005 by Vision Bancshares, Inc. to
Wilmington Trust Company, as Property Trustee and Delaware Trustee for Vision
Bancshares Trust I, and assumed by Park National Corporation upon the merger of
Vision Bancshares, Inc. into Park National Corporation, effective as of 6:00
p.m., Eastern Standard Time, on March 9, 2007

2.
$30,000,000 aggregate principal amount of 7% Subordinated Notes Due April 20,
2022 issued by Park National Corporation on April 20, 2012 to accredited
investors

3.
$250,000,000 revolving line of credit from The Park National Bank to Scope
Leasing, Inc. Line of credit was originated on May 2, 1994 and renews annually.
The current interest rate of the line of credit is 1.40% and is subject to
change annually upon renewal of the line of credit.

4.
$22,000,000 revolving line of credit from The Park National Bank to Guardian
Financial Services Company. Line of credit was originated on May 7, 1999 and
renews annually. The current interest rate of the line of credit is 3.50% and is
subject to change annually upon renewal of the line of credit.

5.
$50,000 revolving line of credit from The Park National Bank to Park Title
Agency, LLC. Line of credit was originated on November 21, 2014 and renews
annually. The current interest rate of the line of credit is 3.50% and is
subject to change annually upon renewal of the line of credit.

6.
$110,000,000 Promissory Note issued to Park National Corporation, as payee, by
SE Property Holdings, LLC, as maker, on March 5, 2012. Promissory Note is
payable on demand and carries an interest rate of 5.0%. The outstanding balance
as of March 31, 2016 was $15,000,000.

7.
6.00% Subordinated Debenture due December 11, 2022 in the principal sum of
$25,000,000, issued on December 11, 2012 by The Park National Bank to Park
National Corporation.




